EXHIBIT A
                                                                                1/20/2021 9:05 PM
                                                                                                 Velva L. Price
                                                                                                District Clerk
                                                                                                Travis County
                              CAUSE NO. D-1-GN-20-006182                                     D-1-GN-20-006182
                                                                                              Nancy Rodriguez




                                                                                            e
  BRENT R. and JANET LYNN                          §               In the 53rd District Court




                                                                                         ic
  BAILEY et al.,                                   §




                                                                                    Pr
       Plaintiffs,                                 §
                                                   §




                                                                                L.
                                                   §
  v.                                               §                                         of




                                                                           a
                                                   §




                                                                        lv
                                                   §




                                                                   Ve
  TRAVIS CENTRAL APPRAISAL                         §
  DISTRICT,                                        §
       Defendant.                                  §                   Travis County, Texas




                                                                k
                                                            er
                                                        Cl
                      PLAINTIFFS’ EIGHTH AMENDED PETITION

                                                       ct
          Plaintiffs are property owners (the Homeowners) whose property is located along
                                                   tri
   what was once the shoreline of the Colorado River and is now Lake Austin (the shoreline
                                             is
                                        .D


   properties). The Homeowners file this eighth amended petition against Travis Central
                                   Co




   Appraisal District (TCAD).

          For well over a century, the Homeowners have not received municipal services
                              is
                          av




   from the City of Austin (the City) and have not paid taxes to the City because their
                      Tr




   properties were in the City’s limited-purpose jurisdiction. As a result, the Homeowners
                 y




   secured other ways to get the services that their homes need. For example, some
              op




   Homeowners installed and maintain expensive water filtration and storage systems to
       lc




   draw water from wells or from Lake Austin. Others became part of and pay special utility
     ia
  fic




   districts whose sole purpose is to provide them with water services. Most also maintain
  of




   their own septic systems and pay private companies to collect their trash.
Un




                                               1
         Nearly all the Homeowners know better than to rely on the City for emergency




                                                                                            e
  services. Because the shoreline properties are clustered along rugged terrain—many miles




                                                                                         ic
                                                                                     Pr
  from the City center—police, fire, and emergency medical services from the City are




                                                                                L.
  ineffective or simply unavailable.




                                                                            a
         But in 2019, the City unilaterally announced—for the first time in the nearly 130




                                                                         lv
  years the shoreline properties have been part of the City—that the shoreline properties




                                                                    Ve
  are in the City’s full-purpose jurisdiction and are thus required to pay taxes to the City.




                                                                 k
                                                             er
  The result has left the Homeowners facing a huge additional tax bill while still paying for




                                                         Cl
  basic services from other sources.

                                                     ct
         To annex property from a city’s limited-purpose jurisdiction to its full-purpose
                                                 tri
  jurisdiction, a city is required to follow the procedures prescribed by state law and its own
                                             is
                                        .D


  charter. The City of Austin is well acquainted with those procedures—and it routinely
                                   Co




  follows them when it annexes limited-jurisdiction property to its full-purpose jurisdiction.

         But the City ignored those procedures in its eagerness to grab additional tax
                              is
                          av




  revenue from what it inaccurately framed as tax-exempt mansions on Lake Austin. Here,
                      Tr




  the City did not follow the procedures prescribed under state law and its own charter for
                 y




  a simple reason: the City knew that it could not satisfy the law’s requirements. So instead
              op




  of following the law, the City attempted to rewrite history by repealing the City’s 1986
       lc




  recognition of the shoreline properties’ limited-jurisdiction status and claiming (falsely)
     ia
  fic




  that the shoreline properties had always been within the City’s full-purpose jurisdiction.
  of




  Put another way, the City attempted to change the shoreline properties’ status
Un




  retroactively so that it would not have to comply with the law as it stands today. In doing




                                               2
  so, the City flouted state law, disregarded the limits placed on its authority by the Austin




                                                                                           e
  City Charter, and trampled the Homeowners’ constitutional rights. Pretending the




                                                                                        ic
                                                                                    Pr
  shoreline properties have always been in the City’s full-purpose jurisdiction, the City and




                                                                               L.
  (in special circumstances) Austin Community College (ACC) seek to collect taxes from




                                                                            a
  the shoreline properties for the first time—and have instructed TCAD to impose the




                                                                         lv
  taxes even though the City and (for some properties) ACC are not proper taxing units for




                                                                    Ve
  the shoreline properties. TCAD followed the City’s instructions and refused to consider




                                                                 k
                                                             er
  the Homeowners objections to TCAD’s inclusion of the City as a taxing authority for the




                                                         Cl
  shoreline properties. Likewise, during the formal hearing on the Homeowners’ protests,

                                                    ct
  the Travis County Appraisal Review Board (ARB) refused to consider the Homeowners’
                                                   tri
  protests.
                                             is
                                        .D


         Here, the Homeowners appeal TCAD’s wrongful inclusion of the City and
                                  Co




  (where applicable) ACC as taxing authorities for their properties and ask the Court to

  determine, under §§41.41(a)(6) and 42.01 of the Texas Tax Code, that the City and
                               is
                          av




  (where appliable) ACC are not proper taxing authorities for their properties.
                      Tr




                          I.      DISCOVERY-CONTROL PLAN
                 y




  1.     The Homeowners intend to conduct discovery in this case, in consultation with
              op




  Defendant and with the Court’s approval, under Level 3 pursuant to Texas Rule of Civil
       lc




  Procedure 190.4. The Homeowners affirmatively plead that this suit is not governed by
     ia
  fic




  the expedited-actions process in the Texas Rule of Civil Procedure 169 because the
  of




  Homeowners seek nonmonetary relief.
Un




                                               3
                                       II.    RELIEF




                                                                                           e
  2.       The Homeowners seek primarily nonmonetary relief. They only seek monetary




                                                                                        ic
                                                                                    Pr
  relief in the form of court costs and attorneys’ fees recoverable by statute and, for those




                                                                               L.
  Homeowners who pay their disputed 2020 taxes, a refund of their 2020 tax payments plus




                                                                            a
  9.5% interest pursuant to §42.43 of the Texas Tax Code.




                                                                         lv
                                          III.    PARTIES




                                                                    Ve
  3.     Plaintiffs Brent R. and Janet Lynn Bailey are individuals who own the property




                                                                k
                                                            er
  located at 1609 Manana Street, Austin, Texas 78730.




                                                        Cl
  4.     Plaintiffs Robert G. and Roberta H. Anding are individuals who own the property

                                                    ct
  located at 2105 Big Horn Drive, Austin, Texas 78734.
                                                 tri
  5.     Plaintiff Sara G. Austin is an individual who owns the property located at 2706
                                             is
                                       .D


  Edgewater Drive, Austin, Texas 78733.
                                  Co




  6.     Plaintiffs Robert W. and Valerie A. Beardsley are individuals who own the

  property located at 2405 Westlake Drive, Austin, Texas 78746.
                              is
                         av




  7.     Plaintiffs Al and Joann Bentley are individuals who own the property located at
                     Tr




  3306 Rivercrest Drive, Austin, Texas 78746.
                y




  8.     Plaintiffs Barbara Pereira and Brian B. Berger bring this suit as the trustees of the
             op




  Berger Living Trust. The Berger Living Trust owns the property located at 2329 Westlake
       lc




  Drive, Austin, Texas 78746.
     ia
  fic




  9.     Plaintiffs Conrad and Bernadine Bering are individuals who own the property
  of




  located at 3126 Edgewater Drive, Austin, Texas 78733.
Un




                                              4
  10.    Plaintiffs Richard A. Berkowitz, Judith A. Berkowitz, and Jason S. Berkowitz are




                                                                                        e
  individuals who own the property located at 3124 Edgewater Drive, Austin, Texas 78733.




                                                                                     ic
                                                                                 Pr
  11.    Plaintiffs Joseph W. Blandford, Patricia R. Blandford, and the Blandford Family




                                                                             L.
  Partnership jointly own the property located at 1318 Rockcliff Road, Austin, Texas 78746.




                                                                         a
  Mr. Blandford and Ms. Blandford bring this suit individually and as general partners for




                                                                      lv
  Blandford Family Partnership Ltd.




                                                                  Ve
  12.    Plaintiffs William R. Boebel and Elizabeth Barnett Boebel are individuals who own




                                                               k
                                                           er
  the property located at 1703 Manana Street, Austin, Texas 78730.




                                                        Cl
  13.    Plaintiff BRAMS Fund I LLC owns the property located at 6901 Greenshores

  Drive #3, Austin, Texas 78730.                  ct
                                                 tri
  14.    Plaintiffs Robert Shawn and Deanne Marie Breedlove are individuals who own the
                                           is
                                      .D


  property located at 1709 Manana Street, Austin, Texas 78730.
                                   Co




  15.    Plaintiffs William and Elizabeth Buchholz are individuals who own the property

  located at 1905 Manana Street, Austin, Texas 78730.
                             is
                         av




  16.    Plaintiff Clinton Bybee is an individual who owns the property located at 3415
                     Tr




  Westlake Drive, Austin, Texas 78746.
                y




  17.    Plaintiffs William L. Reeb and Michaelle A. Cameron are individuals who own the
             op




  property located at 2603 Pearce Road, Austin, Texas 78730.
       lc




  18.    Plaintiffs Phillip M. and Melissa Cameron are individuals who own the property
     ia
  fic




  located at 6705 Pixie Cove, Austin, Texas 78746.
  of




  19.    Plaintiffs William L. and Linda Campbell are individuals who own the property
Un




  located at 1701 Manana Street, Austin, Texas 78730.




                                             5
  20.    Plaintiffs Juli N. and Everett J. Carmody, Jr. are individuals who own the property




                                                                                         e
  located at 2329 Westlake Dr. Unit 5, Austin, Texas 78746.




                                                                                      ic
                                                                                  Pr
  21.    Plaintiffs Elizabeth and Shelby Carter III are individuals who own the property




                                                                              L.
  located at 2909 Westlake Cove, Austin, Texas 78746.




                                                                          a
  22.    Plaintiffs Mark Preston Caudle and Molly Borden Caudle are individuals who own




                                                                       lv
  the property located at 1601 Manana Street, Austin, Texas 78730.




                                                                  Ve
  23.    Plaintiffs Donald R. Chapman and Wendy Leann Chapman bring this suit as the




                                                               k
                                                           er
  trustees of the Donald R. Chapman Management Trust with Plaintiff Linda B. Shelton,




                                                       Cl
  an individual. The Donald R. Chapman Management Trust and Linda B. Shelton own the

                                                   ct
  property located at 1314 Rockcliff Road, Austin, Texas 78746.
                                                  tri
  24.    Plaintiff Ridge Harbor Properties, LLC owns the property located at 2329
                                            is
                                       .D


  Westlake Drive #6, Austin, Texas 78746.
                                 Co




  25.    Plaintiffs Jerome Sherwood Clark and Elizabeth Rose Clark bring this suit as the

  trustees of the Clark Living Trust. The Clark Living Trust owns the property located at
                             is
                         av




  1707 Manana Street, Austin, Texas 78730.
                     Tr




  26.    Plaintiffs Donald and Kathryn O. Counts are individuals who own the property
                y




  located at 3925 Westlake Drive, Austin, Texas 78746.
             op




  27.    Plaintiff Kathryn O’Connor Counts is an individual who owns the property
       lc




  located at 3919 Westlake Drive, Austin, Texas 78746.
     ia
  fic




  28.    Plaintiff Jax B. Cowden is an individual who owns the property located at 2100
  of




  Island Wood Road, Austin, Texas 78733.
Un




                                              6
  29.    Plaintiff Scott R. Crawley is an individual who owns the property located at 3702




                                                                                         e
  Rivercrest Drive, Austin, Texas 78746.




                                                                                      ic
                                                                                  Pr
  30.    Plaintiffs Gregory K. and Dawn Stone Crouch are individuals who own the




                                                                             L.
  property located at 3206 Rivercrest Drive, Austin, Texas 78746.




                                                                          a
  31.    Plaintiff Kevin M. Cunningham is an individual who owns the property located at




                                                                       lv
  1603 Manana Street, Austin, Texas 78730.




                                                                  Ve
  32.    Plaintiff Tom Martin Davis III is an individual who owns the property located at




                                                               k
                                                           er
  1752 Channel Road, Austin, Texas 78746.




                                                       Cl
  33.    Plaintiff James Jefferson Dean is an individual who owns the property located at

  2902 Rivercrest Drive, Austin, Texas 78746.      ct
                                                  tri
  34.    Plaintiffs Robert L. and Karen E. Depwe are individuals who own the properties
                                            is
                                       .D


  located at 2507 and 2508 Westlake Drive, Austin, Texas 78746.
                                   Co




  35.    Plaintiffs Krista D. and Robert W. Dillard III are individuals who own the property

  located at 2329 Westlake Drive #10, Austin, Texas 78746.
                             is
                         av




  36.    Plaintiff RD KD Family Partners, LP owns the property located at 2329 Westlake
                     Tr




  Drive #8, Austin, Texas 78746.
                y




  37.    Plaintiffs John P. Duffy and Stephanie C. Stokes are individuals who own the
             op




  property located at 3308 Rivercrest Drive, Austin, Texas 78746.
       lc




  38.    Plaintiffs Ryan P. and Margaret Dumont are individuals who own the property
     ia
  fic




  located at 3602 Rivercrest Drive, Austin, Texas 78746.
  of




  39.    Plaintiff Robert Dunbar is an individual who owns the property located at 4813
Un




  Laguna Lane, Austin, Texas 78746.




                                              7
  40.    Plaintiff Joseph Dunlin is an individual who owns the property located at 6703




                                                                                       e
  Troll Haven, Austin, Texas 78746.




                                                                                    ic
                                                                                Pr
  41.    Plaintiff EHSME Partners, LTD owns the property located at 2910 Edgewater




                                                                            L.
  Drive, Austin, Texas 78733.




                                                                        a
  42.    Plaintiffs Kenneth K. and Lisa C. Ellis are individuals who own the property




                                                                     lv
  located at 2700 Rivercrest Drive, Austin, Texas 78746.




                                                                 Ve
  43.    Plaintiff Bob A. Estes is an individual who owns the property located at 2001




                                                              k
                                                           er
  Manana Street, Austin, Texas 78730.




                                                         Cl
  44.    Plaintiff Felix Erbring is an individual who owns the property located at 1714

  Channel Road, Austin, Texas 78746.               ct
                                              tri
  45.    Plaintiff Carrie Ann Finch is an individual who owns the property located at 2806
                                           is
                                       .D


  Edgewater Drive, Austin, Texas 78733.
                                 Co




  46.    Plaintiff Gail Findlay is an individual who owns the property located at 2005

  Manana Street, Austin, Texas 78730.
                             is
                         av




  47.    Plaintiffs Joshua Adam and Stephanie S. Fogelman are individuals who own the
                     Tr




  property located at 2007 Manana Street, Austin, Texas 78730.
                y




  48.    Plaintiffs Michael and Terri Frost are individuals who own the property located
             op




  at 2311 River Hills Road, Austin, Texas 78733.
       lc




  49.    Plaintiffs Eric and Elizabeth Goldreyer are individuals who own the property
     ia
  fic




  located at 1502 Rockcliff Road, Austin, Texas 78746.
  of




  50.    Plaintiffs J.B. and Marilyn Goodwin are individuals who own the property located
Un




  at 2607 River Hills Road #D, Austin, Texas 78733.




                                             8
  51.    Plaintiff John H. Greenwood is an individual who owns the property located at




                                                                                       e
  2806 Rivercrest Drive, Austin, Texas 78746.




                                                                                    ic
                                                                                Pr
  52.    Plaintiffs Bob E. and Kay R. Gregory are individuals who own the property located




                                                                            L.
  at 2939 Westlake Cove, Austin, Texas 78737.




                                                                         a
  53.    Plaintiff Susan Cope Griffith is an individual who owns the property located at




                                                                      lv
  2415 Westlake Drive, Austin, Texas 78746.




                                                                 Ve
  54.    Plaintiffs Ryan N. and Shannon L. Gustafson are individuals who own the




                                                              k
                                                          er
  properties located at 3510 Rivercrest Drive, Austin, Texas 78746 and 6700 Elfland Drive,




                                                      Cl
  Austin, Texas 78746.

  55.                                              ct
         Plaintiff William M. and Leigh E. Hablinski are individuals who own the property
                                                  tri
  located at 2905 Westlake Cove, Austin, Texas 78746.
                                           is
                                      .D


  56.    Plaintiff Stephen E. Hambric is an individual who owns the property located at
                                 Co




  3605 Robbins Road, Austin, Texas 78730.

  57.    Plaintiff Mark Jason Harries is an individual who owns the property located at
                             is
                         av




  3804 Island Way #7, Austin, Texas 78746.
                     Tr




  58.    Plaintiffs Justin H. and Ashley E. Hartley are individuals who own the property
                y




  located at 2315 A Westlake Drive #9, Austin, Texas 78746.
             op




  59.    Plaintiffs Brent and Judy Harward are individuals who own the property located
       lc




  at 2701 Pearce Road, Austin, Texas 78730.
     ia
  fic




  60.    Plaintiff Mary Austin Hewitt is an individual who owns the property located at
  of




  4009 Rivercrest Drive, Austin, Texas 78746.
Un




                                              9
  61.    Plaintiffs Lew D. and Dawnetta L. Hodge are individuals who own the property




                                                                                         e
  located at 2307 Manana Street, Austin, Texas 78730.




                                                                                      ic
                                                                                  Pr
  62.    Plaintiffs Colin and Shari Hodges bring this suit as the trustees of the Colin and




                                                                             L.
  Shari Hodges Revocable Trust. The Colin and Shari Hodges Revocable Trust owns the




                                                                          a
  property located at 3102 Edgewater Drive, Austin, Texas 78733.




                                                                       lv
  63.    Plaintiffs Eric and Daisa Hoffman are individuals who own the property located at




                                                                  Ve
  14524 Flat Top Ranch Road, Austin, Texas 78732.




                                                               k
                                                           er
  64.    Plaintiff Jack Dallas Holford is an individual who owns the property located at




                                                        Cl
  3409 Westlake Drive, Austin, Texas 78746.

  65.                                              ct
         Plaintiffs Aaron R. and Daryl F. Hoover are individuals who own the property
                                               tri
  located at 6706 Troll Haven, Austin, Texas 78746.
                                            is
                                       .D


  66.    Plaintiff John C. Horton III is an individual who owns the property located at 3111
                                 Co




  Westlake Drive, Austin, Texas 78746.

  67.    Plaintiffs George Howe and Sarah Howe bring this suit as the trustees of the Howe
                             is
                         av




  Living Trust. The Howe Living Trust owns the property located at 6704 Troll Haven,
                     Tr




  Austin, Texas 78746.
                y




  68.    Plaintiff Lance Hughes is an individual who owns the property located at 2609
             op




  Westlake Drive, Austin, Texas 78746.
       lc




  69.    Plaintiffs Jeff R. and Anne Marie Hunt are individuals who own the property
     ia
  fic




  located at 2204 Island Wood Road, Austin, Texas 78733.
  of




  70.    Plaintiffs Brent and Katherine Hunter are individuals who own the property
Un




  located at 4711 Laguna Lane, Austin, Texas 78746.




                                             10
  71.    Plaintiff HubBev, LLC owns the properties located at 2926 Westlake Cove,




                                                                                        e
  Austin, Texas 78746 and 3317 Westlake Drive, Austin, Texas 78746.




                                                                                     ic
                                                                                 Pr
  72.    Plaintiffs Ricky L. and Carolyn M. Jenkins are individuals who own the property




                                                                             L.
  located at 3016 Edgewater Drive, Austin, Texas 78733.




                                                                         a
  73.    Plaintiff Diana Fuller Johnson is an individual who owns the property located at




                                                                      lv
  3115 Ski Shores Terrace, Austin, Texas 78730.




                                                                 Ve
  74.    Plaintiffs Kathy Ann Goss Johnston is an individual who owns the property




                                                              k
                                                           er
  located at 3018 Edgewater Drive, Austin, Texas 78733.




                                                         Cl
  75.    Plaintiffs David J. and Jody B. Jones are individuals who own the property located

  at 2329 Westlake Drive #12, Austin, Texas 78746.ct
                                              tri
  76.    Plaintiffs Cary D. and Allyssa A. Juby are individuals who own the property
                                           is
                                      .D


  located at 407 Lago Verde Drive, Austin, Texas 78734.
                                 Co




  77.    Plaintiffs Mark and Colleen Klingseisen are individuals who own the property

  located at 3008 Rivercrest Drive, Austin, Texas 78746.
                             is
                        av




  78.    Plaintiffs Gregory M. and Sharon L. Kronberg are individuals who own the
                     Tr




  property located at 2205 Island Wood Road, Austin, Texas 78733.
                y




  79.    Plaintiffs Craig C. and Margaret M. Kuglen are individuals who own the property
             op




  located at 1310 Rockcliff Road, Austin, Texas 78746.
       lc




  80.    Plaintiff Lake Austin Marina I, L.P. owns the property located at 2215 Westlake
     ia
  fic




  Drive, Austin, Texas 78746.
  of




  81.    Plaintiffs Quincy Lee and Lora Reynolds are individuals who own the property
Un




  located at 1515 Manana Street, Austin, Texas 78730.




                                             11
  82.    Plaintiff Michael Lehrter is an individual who owns the property located at 2329




                                                                                       e
  Westlake Drive #14, Austin, Texas, 78746.




                                                                                    ic
                                                                                Pr
  83.    Plaintiffs Gary P. and Frances P. Little are individuals who own the property




                                                                            L.
  located at 2802 Rivercrest Drive, Austin, Texas 78746.




                                                                        a
  84.    Plaintiff Todd Lively is an individual who owns the property located at 6702




                                                                     lv
  Leprechaun Drive, Austin, Texas 78746.




                                                                 Ve
  85.    Plaintiffs Edward J. and Dorothy M. MacInerney are individuals who own the




                                                              k
                                                           er
  property located at 2316 Island Wood Road, Austin, Texas 78733.




                                                      Cl
  86.    Plaintiff Ricardo Jose Manllo Kuri is an individual who owns the property located

  at 2908 Westlake Cove, Austin, Texas 78746.      ct
                                               tri
  87.    Plaintiff Joe Kirkland Massey brings this suit as the trustee of the Massey
                                           is
                                      .D


  Management Trust. The Massey Management Trust and Plaintiff Numvula Holdings,
                                 Co




  LLC owned the property located at 6706 Elfland Drive, Austin, Texas 78746 during the

  2020 tax year. The Massey Management Trust owned 6706 Elfland Drive until
                            is
                        av




  November 30, 2020, when it sold 6706 Elfland to Numvula Holdings, LLC.
                     Tr




  88.    Plaintiffs Mark and Kathy Mathias are individuals who own the property located
                y




  at 4108 Sandy Acre Road, Austin, Texas 78746.
             op




  89.    Plaintiffs David and Christy May are individuals who own the property located at
       lc




  1601 Rockcliff Road, Austin, Texas 78746.
     ia
  fic




  90.    Plaintiff Katie May is an individual who owns the property located at 1511
  of




  Rockcliff Road, Austin, Texas, 78746.
Un




                                              12
  91.    Plaintiff John S. Mayes brings this suit as the trustee of the John S. Mayes




                                                                                       e
  Revocable Trust. The John S. Mayes Revocable Trust owns the property located at 3715




                                                                                    ic
                                                                                Pr
  Westlake Drive, Austin, Texas 78746.




                                                                             L.
  92.    Plaintiffs Mark P. McAllister and Elena Rodriguez McAllister bring this suit as




                                                                        a
  the trustees of the McAllister Management Trust. The McAllister Management Trust




                                                                     lv
  owns the property located at 3106 Rivercrest Drive, Austin, Texas 78746.




                                                                 Ve
  93.    Plaintiffs Shain and Melody McCaig are individuals who own the property located




                                                              k
                                                          er
  at 921 Cypress Grove Drive, Austin, Texas 78732.




                                                        Cl
  94.    Plaintiff Nicholas Wayne McClure is an individual who owns the property located

  at 1201 N. Weston Lane, Austin, Texas 78733.    ct
                                              tri
  95.    Plaintiff Kathleen Suzanne Benyon McConnachie is an individual who owns the
                                           is
                                      .D


  property located at 3128 Edgewater Drive, Austin, Texas 78733.
                                 Co




  96.    Plaintiffs Dava and Archer McWhorter, Jr. are individuals who own the property

  located at 1509 Manana Street, Austin, Texas 78730.
                            is
                         av




  97.    Plaintiff Archer McWhorter, Jr. is an individual who also owns the property
                     Tr




  located at 1511 Manana Street, Austin, Texas 78730.
                y




  98.    Plaintiffs Sharon L. Brubaker and Garrie W. Moore bring this suit as the trustees
             op




  of the William R. Moore Trust with Plaintiff Jo Ann Moore, an individual. The William
       lc




  R. Moore Trust and Jo Ann Moore own the property located at 2900 Edgewater Drive,
     ia
  fic




  Austin, Texas 78733.
  of




  99.    Plaintiff Jonathan L. Morgan is an individual who owns the property located at
Un




  3111 Ski Shores Terrace, Austin, Texas 78730.




                                            13
  100.   Plaintiffs D. Kirk and Sheryl R. Miller are individuals who own the property




                                                                                         e
  located at 2305 Manana Street, Austin, Texas 78730.




                                                                                      ic
                                                                                 Pr
  101.   Plaintiffs Thomas P. and Marsha P. Mucks are individuals who own the property




                                                                             L.
  located at 3004 Edgewater Drive, Austin, Texas 78733.




                                                                         a
  102.   Plaintiffs William and Alexandra Muehl are individuals who own the property




                                                                      lv
  located at 6701 Elfland Drive, Austin, Texas 78746.




                                                                 Ve
  103.   Plaintiffs Martha R. and Doug Murrell, Jr. are individuals who own the property




                                                                k
                                                           er
  located at 2607 N River Hills Road #E, Austin, Texas 78733.




                                                        Cl
  104.   Plaintiffs Daryl and Robin Ostrander are individuals who own the property located

  at 1406 Rock Cliff Drive, Austin, Texas 78746.   ct
                                              tri
  105.   Plaintiffs Kay M. and Gordon R. McNutt, Jr. and Lolla McNutt Page bring this
                                           is
                                      .D


  suit as the trustees of the William Page Bypass Trust. The William Page Bypass Trust
                                 Co




  owns the properties located at 3411 and 3413 Westlake Drive, Austin, Texas 78746.

  106.   Plaintiff Donna Olson brings this suit as the trustee of LaRue Olson Family Trust.
                             is
                        av




  LaRue Olson Family Trust owns the property located at 3006 Edgewater Drive, Austin,
                     Tr




  Texas 78733.
                y




  107.   Plaintiffs Michael and Janice Panoff are individuals who own the property located
             op




  at 14316 Flat Top Ranch Road, Austin, Texas 78732.
       lc




  108.   Plaintiffs Michael and Yolanda F. Patino are individuals who own the property
     ia
  fic




  located at 6702 Troll Haven, Austin, Texas 78746.
  of




  109.   Plaintiffs Paul B. and Peggy A. Pender are individuals who own the property
Un




  located at 2329 Westlake Drive #11, Austin, Texas 79846.




                                             14
  110.   Plaintiffs John B. and Margaret E. Pevateaux are individuals who own the property




                                                                                        e
  located at 1306 Rockcliff Road, Austin, Texas 78746.




                                                                                     ic
                                                                                 Pr
  111.   Plaintiffs Amy and John Porter are individuals who own the properties located at




                                                                             L.
  1704 and 1706 Channel Road, Austin, Texas 78746.




                                                                         a
  112.   Plaintiff Eleanor Powell is an individual who owns the property located at 1810




                                                                      lv
  Rockcliff Road, Austin, Texas 78746.




                                                                 Ve
  113.   Plaintiffs Cynthia and Steve Present are individuals who own the property located




                                                              k
                                                           er
  at 12413 River Bend, Austin, Texas 78732.




                                                         Cl
  114.   Plaintiffs Charles D. Priebe and Shelly Orr Priebe are individuals who own the

                                                   ct
  property located at 13005 On the Lake Road, Austin, Texas 78732.
                                               tri
  115.   Plaintiff Stephen A. Pyhrr is an individual who owns the property located at 10806
                                           is
                                      .D


  River Terrance, Austin, Texas 78733.
                                 Co




  116.   Plaintiffs W. Matt and Amelia J. Ralls are individuals who own the property

  located at 3414 Robbins Road, Austin, Texas 78730.
                             is
                         av




  117.   Plaintiff Red Bud Partners, LP owns the property located at 1751 Channel Road,
                     Tr




  Austin, Texas 78746.
                y




  118.   Plaintiff Rob Ray Reid is an individual who owns the property located at 12505
             op




  River Bend, Austin, Texas 78732.
       lc




  119.   Plaintiff Michael Angelo Renna, Sr. brings this suit as the trustee of the R & R
     ia
  fic




  Trust. The R & R Trust owns the property located at 3900 Island Knoll Drive, Austin,
  of




  Texas 78746.
Un




                                              15
  120.   Plaintiffs Grant L. Richards and Karen L. Kofod are individuals who own the




                                                                                        e
  property located at 6919 Greenshores Drive, Austin, Texas 78730.




                                                                                     ic
                                                                                 Pr
  121.   Plaintiffs Kip A. and Melinda E. Richmond bring this suit as the trustees of the




                                                                             L.
  Richmond Family Trust. The Richmond Family Trust owns the property located at 2303




                                                                         a
  Manana Street, Austin, Texas 78730.




                                                                      lv
  122.   Plaintiffs Scott D. and Margot F. Ritchie are individuals who own the property




                                                                 Ve
  located at 3000 Rivercrest Drive, Austin, Texas 78746.




                                                              k
                                                           er
  123.   Plaintiff Wesley G. Ritchie is an individual who owns the property located at 2201




                                                         Cl
  Island Wood Road, Austin, Texas 78733.

  124.                                             ct
         Plaintiffs Robert L. and Catherine E. Romano are individuals who own the
                                              tri
  property located at 3006 Rivercrest Drive, Austin, Texas 78746.
                                           is
                                      .D


  125.   Plaintiffs James C. and Ann H. Root are individuals who own the property located
                                 Co




  at 3304 Rivercrest Drive, Austin, Texas 78746.

  126.   Plaintiffs Kent A. and Cheryl K. Savage are individuals who own the property
                             is
                        av




  located at 1500 Rockcliff Road, Austin, Texas 78746.
                     Tr




  127.   Plaintiff Eugene P. Schoch III is an individual who owns the property located at
                y




  1907 Manana Street, Austin, Texas 78730.
             op




  128.   Plaintiff Christopher Schultz is an individual who owns the property located at
       lc




  12515 River Bend, Austin, Texas 78732.
     ia
  fic




  129.   Plaintiffs T. Glenn and Ellen Brougher Scott are individuals who own the property
  of




  located at 1711 Manana Street, Austin, Texas 78730.
Un




                                             16
  130.   Plaintiffs Michael and Emily Sheehan are individuals who own the property




                                                                                         e
  located at 2304 Island Wood Road, Austin, Texas 78733.




                                                                                      ic
                                                                                  Pr
  131.   Plaintiffs Frank and Melinda M. Simmen are individuals who own the property




                                                                              L.
  located at 6704 Pixie Cove, Austin, Texas 78746.




                                                                          a
  132.   Plaintiffs Jason E. Simmons and Nanette A. Simmons are individuals who own the




                                                                       lv
  property located at 12417 River Bend #15, Austin Texas 78732.




                                                                  Ve
  133.   Plaintiffs Kurt M. and Cheryl R. Simons are individuals who own the property




                                                               k
                                                           er
  located at 6707 Leprechaun Drive, Austin, Texas 78746.




                                                       Cl
  134.   Plaintiff Lyall Thomas Sinclair is an individual who owns the properties located at

                                                   ct
  2702 and 3007 Rivercrest Drive, Austin, Texas 78746.
                                               tri
  135.   Plaintiffs Thomas W. Gilligan and Christie L. Skinner are individuals who own
                                            is
                                       .D


  the property located at 2455 Westlake Drive, Austin, Texas 78746.
                                  Co




  136.   Plaintiffs Alan and Michelle Smith are individuals who own the property located

  at 1504 Rockcliff Road, Austin, Texas 78746.
                             is
                         av




  137.   Plaintiff Lisa Snider is an individual who owns the property located at 10810 River
                     Tr




  Terrace, Austin, Texas 78733.
                y




  138.   Plaintiff Robert Sonheim is an individual who owns the property located at 12417
             op




  River Bend #16, Austin Texas 78732.
       lc




  139.   Plaintiffs Toni R. and Charles R. Spangler Jr. are individuals who own the
     ia
  fic




  property located at 12417 River Bend #8, Austin, Texas 78732.
  of




  140.   Plaintiffs Glenn E. and Marsha Staats are individuals who own the property
Un




  located at 2311 Island Wood Road, Austin, Texas 78733.




                                             17
  141.     Plaintiffs Glenn N. Steinle, Jr., Alfred A. Steinle, Jane Steinle Andrus, and Don




                                                                                            e
  W. Steinle are individuals who own the property located at 3100 Edgewater Drive, Austin,




                                                                                         ic
                                                                                     Pr
  Texas 78733.




                                                                                L.
  142.     Plaintiffs Richard T. and Gail M. Swisher bring this suit as the trustees of the R &




                                                                             a
  G Swisher Family Trust. The R & G Swisher Family Trust owns the property located at




                                                                          lv
  3601 Robbins Road, Austin, Texas 78730.




                                                                     Ve
  143.     Plaintiffs Robert W. and Donna J. Talbot are individuals who own the properties




                                                                  k
                                                              er
  located at 1719 Channel Road, Austin, Texas 78746 and 4825 Laguna Lane, Austin, Texas




                                                          Cl
  78746.

  144.                                               ct
           Plaintiffs Mark and Naomi Tate are individuals who own the property located at
                                                 tri
  1506 Rockcliff Road, Austin Texas 78746.
                                              is
                                         .D


  145.     Plaintiffs Edward D. and Gail R. Thomas are individuals who own the property
                                    Co




  located at 2315 Island Wood Road, Austin, Texas 78733.

  146.     Plaintiffs Ted G. and Carol L. Thomson are individuals who own the property
                               is
                           av




  located at 3008 Edgewater Drive, Austin, Texas 78733.
                       Tr




  147.     Plaintiffs Todd T. and Lori K. Trenasty are individuals who own the property
                  y




  located at 2009 Manana Street, Austin, Texas 78730.
               op




  148.     Plaintiff Michael Goldman brings this suit as the trustee of TXLARC Beach Trust.
       lc




  TXLARC Beach Trust owns the property located at 1610 Rockcliff Road, Austin, Texas
     ia
  fic




  78746.
  of




  149.     Plaintiffs Jim and Caren Upshaw are individuals who own the property located at
Un




  1715 Channel Road, Austin, Texas 78746.




                                               18
  150.   Plaintiffs Elma and Joe F. Vaughan, Jr. are individuals who own the property




                                                                                        e
  located at 6901 Greenshores Drive #2, Austin, Texas 78730.




                                                                                     ic
                                                                                 Pr
  151.   Plaintiffs Menno and Christina Vermeulen are individuals who own the properties




                                                                             L.
  located at 3320 Westlake Drive, Austin, Texas 78746 and 4301 Michaels Cove, Austin,




                                                                         a
  Texas 78746.




                                                                      lv
  152.   Plaintiff Matthew T. Voss brings this suit as the trustee of the Matthew T. Voss




                                                                  Ve
  Revocable Trust. The Matthew T. Voss Revocable Trust owns the property located at




                                                               k
                                                           er
  1754 Channel Road, Austin, Texas 78746.




                                                       Cl
  153.   Plaintiffs Richard L. and Patricia B. Wambold are individuals who own the

                                                  ct
  property located at 2906 Rivercrest Drive, Austin, Texas 78746.
                                              tri
  154.   Plaintiff Teri Niven Waters is an individual who owns the property located at 1510
                                           is
                                      .D


  Rockcliff Road, Austin, Texas 78746.
                                 Co




  155.   Plaintiffs Jennifer G. and Thomas M. West Jr. are individuals who own the

  property located at 3108 Rivercrest Drive, Austin, Texas 78746.
                             is
                        av




  156.   Plaintiffs James M. and Jo Ann M. Wiersema are individuals who own the
                     Tr




  property located at 1602 Rockcliff Road, Austin, Texas 78746.
                y




  157.   Plaintiffs Austin Travis Williams and John Terrell Williams are individuals who
             op




  own the property located at 1742 Channel Road, Austin, Texas 78746.
       lc




  158.   Plaintiffs Robert O. and Jill L. Williams are individuals who own the property
     ia
  fic




  located at 2305 Westlake Drive #A, Austin, Texas 78746.
  of




  159.   Plaintiff Windler Family Partners LTD owns the property located at 3010
Un




  Edgewater Drive, Austin, Texas 78733.




                                             19
  160.    Plaintiff Wombwell Land Holdings LP owns the property located at 1507 Manana




                                                                                         e
  Street, Austin, Texas 78730.




                                                                                      ic
                                                                                  Pr
  161.    Plaintiffs Brian C. Wood and Dena Wood bring this suit as the trustees of The




                                                                                L.
  Elkhorn-South Trust. The Elkhorn-South Trust owns the property located at 1410




                                                                          a
  Rockcliff Drive, Austin, Texas 78746.




                                                                       lv
  162.    Plaintiff Janet Zand brings this suit as the trustee of the Janet Zand Revocable




                                                                   Ve
  Trust. The Janet Zand Revocable Trust owns the property located at 1600 Rockcliff Road,




                                                               k
                                                           er
  Austin, Texas 78746.




                                                        Cl
  163.    Plaintiffs Robert S. and Marcie C. Zlotnik are individuals who own the properties

                                                   ct
  located at 10610 and 10706 River Terrace, Austin, Texas 78733.
                                               tri
  164.    Plaintiff Diana Zuniga is an individual who owns the properties located at 3012
                                            is
                                       .D


  and 3014 Edgewater Drive, Austin, Texas 78733.
                                  Co




  165.    Plaintiff Kirk H. Fritschen brings this suit as the trustee of the 3705 Westlake

  Trust. The 3705 Westlake Trust owns the property located at 3701 Westlake Drive,
                             is
                         av




  Austin, Texas 78746.
                     Tr




  166.    Plaintiffs’ properties are within TCAD’s jurisdictional boundaries.
                 y




  167.    Defendant Travis Central Appraisal District is responsible for identifying and
              op




  appraising taxable property for ad valorem taxation and can be served by serving the Chief
       lc




  Appraiser, Marya Crigler, or any officer or employee of the Travis Central Appraisal
     ia
  fic




  District at 850 East Anderson Lane, Austin, Texas 78752. Service is requested at this
  of




  time.
Un




                                             20
                                 IV.     JURISDICTION AND VENUE




                                                                                          e
  168.    This Court has subject-matter jurisdiction over this matter under §§42.01,




                                                                                       ic
                                                                                   Pr
  42.016, and 42.21 of the Texas Tax Code.




                                                                              L.
  169.    Venue is proper in Travis County under §42.22 of the Texas Tax Code because




                                                                           a
  (i) the affected real property at issue is in Travis County and (ii) TCAD is in Travis




                                                                        lv
  County.




                                                                   Ve
                                       V.      THE PROPERTIES




                                                                k
                                                               er
  170.    Plaintiffs are the owners of certain real property. The attempted taxation of those




                                                           Cl
  parcels of real property is the subject of this suit.

  171.                                                    ct
          The properties are located within the boundaries of Travis County and the
                                                   tri
  purview of TCAD. Exhibit A provides a description of each property involved in this suit.
                                               is
                                          .D


                                 VI.     CONDITIONS PRECEDENT
                                    Co




  172.    All conditions precedent have been met.

  173.    For the 2020 tax year, the Homeowners timely protested TCAD’s identification
                                is
                           av




  of the City and, where applicable, ACC as taxing units in which their property is taxable.
                       Tr




  Thereafter, following hearings, the ARB denied the Homeowners’ protests, from which
                 y




  this appeal is taken.
              op




                                  VII. FACTUAL ALLEGATIONS
       lc




  174.    The preceding paragraphs are expressly incorporated by reference.
     ia
  fic
  of
Un




                                                 21
  A.      The 1891 Texas Legislature extended the City’s boundaries—annexing to the
          City certain land along the Colorado River for limited purposes.




                                                                                              e
                                                                                           ic
  175.    On December 27, 1839, the Third Texas Congress incorporated the City of Austin




                                                                                       Pr
  and defined its city limits via a special law that became the City’s first charter. Act of Dec.




                                                                                  L.
  27, 1839, 3rd Tex. Congress. R.S., No. 86.




                                                                              a
                                                                           lv
  176.    On information and belief, from 1839 to 1891, the City’s boundaries remained the




                                                                      Ve
  same: 640 acres located on the north bank of the Colorado River known as the “Town




                                                                   k
  Tract.”




                                                               er
  177.    In 1890, Austin began constructing its first dam on the Colorado River, a 60-foot




                                                           Cl
  high, 1,200-foot-long granite dam just west of the City. Bob Garcia-Buckalew, The Legacy
                                                      ct
                                                  tri
  of Our Early Dams: How an Electrified Early Austin Helped Shape Our Lives Today, KVUE
                                              is

  ABC (July 26, 2019, 10:23 PM), https://www.kvue.com/article/news/history/the-
                                         .D



  legacy-of-our-local-dams-how-an-electrified-early-austin-helped-shaped-our-lives-
                                    Co




  today/269-fe7cb13a-b0a5-4a80-8448-2fba2ade2377.1
                               is




  178.    To ensure that the City had the jurisdiction and power it needed to construct and
                          av




  maintain the dam and regulate the Colorado River itself, the 1891 Legislature
                      Tr
                 y
              op




  1
    Upon completion in 1893, the early dam provided hydropower for electric generators
  inside a powerhouse located on the river’s bank, making Austin one of the first electrified
       lc




  cities in the country. Id. Austin’s electrical system—powered by the first Austin Dam—
  was so innovative that it made the cover of Scientific American magazine and powered a
     ia




  network of electric street cars and the still-famous “moonlight towers” acquired by the
  fic




  City in 1895. H.H. Childers, The Austin Dam, Scientific American, Aug. 8, 1896, at 1;
  Bruce Hunt, The Rise and Fall of the Austin Dam, Not Even Past, available at
  of




  https://notevenpast.org/rise-and-fall-austin-dam/. The first dam collapsed during heavy
  spring flooding in 1900, killing dozens of people and leaving the City deeply in debt and
Un




  without electricity for months. A second dam built on top of the first collapsed in 1915.
  The Tom Miller Dam, built between 1938 and 1940, stands on the same site as the first
  two dams and impounds what is known today as Lake Austin.


                                                22
  reincorporated the City, granted it a new charter, and “extend[ed] its boundaries”




                                                                                            e
  westward along the Colorado River, “10 varas” (approximately 30 feet) from the ordinary




                                                                                         ic
                                                                                     Pr
  water level on each bank of the river. Act of April 3, 1891, 22nd R.S., ch. 22, §2, 1981 Tex.




                                                                                L.
  Gen. Laws 101, 101-02 (1891 Act). The Legislature indicated that the Colorado River’s




                                                                            a
  ordinary water level should be marked “after completion of the dam now being




                                                                         lv
  constructed[.]” Id.




                                                                    Ve
  179.   The image below illustrates how the Legislature extended the City’s boundaries




                                                                 k
                                                             er
  along the Colorado River in 1891:




                                                         Cl
                                                     ct
                                                 tri
                                             is
                                        .D
                                   Co
                              is
                          av
                        Tr
                 y
              op
       lc




  180.   This special law allowed the City to regulate the banks of the Colorado River for
     ia




  health, safety, and navigation purposes. Even so, the City did not tax property in the 10-
  fic




  vara strips, a state of affairs recognized today as “limited-purpose jurisdiction.”
  of
Un




  181.   In 1913, the Texas State Legislature enacted a law corroborating the concepts at

  play in the 1891 Act’s provisions extending the boundaries of the City of Austin to include


                                               23
  the 10-vara strips. The 1913 law authorized cities “situated along or upon navigable




                                                                                           e
  streams” and “acting under special charters[]” to extend their boundaries to include land




                                                                                        ic
                                                                                       Pr
  on both sides of a stream for up to 20 miles from the “ordinary boundaries of said city.”




                                                                               L.
  Act approved March 17, 1913, 33rd R.S., ch. 25, §1, 1913 Tex. Gen. Laws 47, 47-48.




                                                                            a
  182.   Under the 1913 law, cities had the power to regulate navigation and wharfage in




                                                                         lv
  the strips annexed along navigable streams, but they did not have the right to tax property




                                                                    Ve
  in the annexed strips. Id.




                                                                k
                                                             er
  183.   Consistent with the understanding that the 10-vara strips were only added to the




                                                         Cl
  City for limited purposes, the City of Austin regulated the land along the banks of the

                                                    ct
  Colorado River (later Lake Austin) but did not impose ad valorem taxation or provide
                                                tri
  meaningful municipal services to it from 1891 to 2019.
                                             is
                                        .D


  B.     The City altered its boundaries to follow the 504.9' contour line and
         subsequently annexed 500 feet landward for limited purposes.
                                  Co




  184.   In 1928, the City of Austin amended its charter via election and redefined its
                               is




  boundaries, altering the description of the strips of land along the Colorado River from
                          av




  “10 varas from the high-water mark” to the “504.9' above mean sea level contour line”
                      Tr




  on both banks (the 504.9' contour line). Austin, Tex., Charter, art. I, §2 (1928).
                 y
              op




  185.   The City continued to regulate the strips of land between the normal lake level
       lc




  (492.8') and the 504.9' contour line, but it never taxed those strips of land (the shoreline
     ia




  properties).
  fic




  186.   The City did not perform a survey in 1928 to define the location of the 504.9'
  of




  contour line—and still has never done such a survey.
Un




                                              24
  187.    On May 6, 1982, the City of Austin annexed via ordinance “500 feet landward”




                                                                                            e
  from the 504.9-contour line for the limited purposes of “planning and zoning” and




                                                                                         ic
                                                                                         Pr
  “sanitation and health protection.” Austin, Tex., Ordinance 820506-D (May 6, 1982)




                                                                                  L.
  (the 1982 Ordinance). As the 1982 Ordinance confirmed, the City had “no power to levy




                                                                              a
  any tax for municipal purposes on either the property or the inhabitants of territory




                                                                           lv
  annexed for limited purposes.” Id.




                                                                      Ve
  C.      In 1986, the City passed an ordinance declaring the limited-purpose-




                                                                   k
          jurisdiction status of the shoreline properties.




                                                               er
  188.    In 1985, the Auditor’s Office of the City of Austin, without City Council approval,




                                                           Cl
  listed the shoreline properties on the City’s tax appraisal roll for the first time.
                                                      ct
                                                  tri
  189.    It had been common knowledge for nearly a century that the shoreline properties
                                              is

  were not taxable. For example, in 1909, the Texas Legislature granted the City of Austin
                                         .D



  a new charter. Act of February 3, 1909, 31st R.S., ch. 2, 1909 Tex. Gen. Laws 8. 2 The 1909
                                    Co




  Act expressly required the city tax assessor to “assess or cause to be assessed all taxable
                               is




  property” (id. art. VII, §14), but at no point before 1985 did the City of Austin attempt to
                          av




  assess the properties located within the 10-vara strips of land—precisely because the land
                      Tr




  was not “taxable property.”
                 y
              op




  190.    Confessing an “error” had been made and wanting to resolve the “substantial
       lc




  confusion” regarding the status of the shoreline properties, the City passed an ordinance
     ia




  in 1986 “declaring the limited purpose jurisdiction status of all shoreline properties lying
  fic
  of
Un




  2
   During the 1909 Legislative Session, the 1909 charter was amended a little over a month
  after its enactment. Act of March 24, 1909, 31st R.S., ch 90, 1909 Tex. Gen. Laws 634.


                                                25
  along Lake Austin below the 504.9' mean sea level contour line.” Austin, Tex., Ordinance




                                                                                            e
  860130-A (Jan. 30, 1986) (the 1986 Ordinance).




                                                                                         ic
                                                                                     Pr
  191.   The City of Austin knew what that meant. Under the City’s own charter in 1986,




                                                                                L.
  “limited purpose” jurisdiction meant that the land was within the city limits and could




                                                                             a
  be regulated for specific purposes like planning and zoning or sanitation and health




                                                                          lv
  protection. But property within the City’s limited-purpose jurisdiction—specifically




                                                                       Ve
  including the shoreline properties—could not be taxed.




                                                                 k
                                                              er
  192.   “Full purpose” jurisdiction (also called “all purpose” jurisdiction), by contrast,




                                                          Cl
  included land that received full city services and could be taxed.

  193.                                               ct
         The 1986 Ordinance was enacted to “clarify the status of the Lake Austin
                                                 tri
  shoreline properties below the respective north shore and south shore 504.9' contour
                                             is
                                        .D


  lines” to “avoid any future confusion over the respective rights and duties of Lake Austin
                                   Co




  shoreline residents or the respective rights and duties of the City of Austin.” Id.

  194.   Under the 1986 Ordinance, the City promised to apply the “same tax collection
                              is
                          av




  policy which prevailed with regard to said tracts from the 1891 through the 1984 tax
                      Tr




  years”—namely, that the shoreline properties are not subject to taxation by the City of
                 y




  Austin—“until all City services are available for said tracts.” Id. Only after all City
              op




  services were made available could the City Council decide, “by resolution,” whether to
       lc




  “order[] taxes to be collected on all or part of the value” of the shoreline properties. Id.
     ia
  fic




  195.   The City instructed the Chief Appraiser of the Travis County Appraisal District
  of




  to move the Travis County Appraisal Review Board “to correct the City’s tax appraisal
Un




  roll by written order and notify the Travis County Assessor of this action.” Id.




                                               26
  196.   The City also recognized the difficulty in using the 504.9' contour line to define




                                                                                            e
  the City’s boundaries “because of the inability to exactly locate said contour line without




                                                                                         ic
                                                                                     Pr
  doing an on-the-ground survey[.]” Id.




                                                                                L.
  197.   While the strips of land between Lake Austin’s 492.8' conservation level and the




                                                                            a
  504.9' contour line can range from a few feet along the bluffs to hundreds of feet on the




                                                                         lv
  flatter land along the shoreline, the conceptual image below illustrates the status of




                                                                    Ve
  shoreline properties and the surrounding area, as reaffirmed by the 1986 Ordinance:




                                                                 k
                                                             er
                                                         Cl
                                                     ct
                                                 tri
                                             is
                                        .D
                                   Co
                              is
                          av
                      Tr
                 y
              op




  198.   The next year, the 1987 Legislature statutorily confirmed the distinction between
       lc




  limited-purpose jurisdiction (some regulation but no taxation without full city services)
     ia




  and full-purpose jurisdiction (full regulation and taxation with full services required). Act
  fic




  of May 30, 1987, 70th Leg., R.S., ch. 1077, 1987 Tex. Gen. Laws 3674 (codified in Chapter
  of
Un




  43 of the Texas Local Government Code).




                                               27
  D.     From 1986 to 2019, the City recognized the limited-jurisdiction status of the
         shoreline properties.




                                                                                           e
                                                                                        ic
  199.   Between 1891 and 2019, it was undisputed that the shoreline properties were not




                                                                                      Pr
  subject to City property taxes.




                                                                               L.
  200.   In the first decade of the 2000s, the City recognized that it was still not providing




                                                                           a
                                                                        lv
  full municipal services to the shoreline properties—and that the City could not tax those




                                                                    Ve
  properties until it provided them with full services.




                                                                k
  201.   In 2006, the City attempted a full-purpose annexation of land abutting some of the




                                                            er
  shoreline properties on Lake Austin Peninsula, an area along Lake Austin north of the




                                                          Cl
  City of West Lake Hills and west of the City of Austin. Recognizing its duty to provide
                                                    ct
                                                tri
  full municipal services to the shoreline properties before taxing them, the City included
                                             is

  some adjacent shoreline properties in the service plan for the Lake Austin Peninsula
                                        .D



  annexation. But because that annexation failed, the adjacent shoreline properties did not
                                    Co




  become part of the City’s full-purpose jurisdiction, were never provided full municipal
                              is




  services, and thus were not taxed.
                          av




  202.   In 2018, the City of Austin considered what it would cost to provide the shoreline
                      Tr




  properties with full municipal services but ultimately decided not to extend full services
                y
             op




  to the shoreline properties because to do so was too expensive and too difficult.
       lc




  203.   For example, in February 2018, Austin Water—the water utility service for the
     ia




  City—estimated that it would take five to seven years to construct the water and
  fic




  wastewater facilities necessary to serve just a subset of the shoreline properties (those
  of




  located on Manana Street). And the cost to provide water and wastewater services to just
Un




  the Manana Street properties would range from “$11 million to $17 million plus”



                                              28
  depending on the specific construction plan. Even assuming 100% cash funding of such a




                                                                                            e
  project, Austin Water’s director concluded that the “cost to serve numbers crush the




                                                                                         ic
                                                                                     Pr
  revenues,” meaning the City could never expect to recover the cost to build the water and




                                                                                 L.
  wastewater facilities.




                                                                            a
  204.   Thus, as of June 2019—by the City’s own snapshot analysis—of the 401




                                                                         lv
  properties the City believed to be within the shoreline properties category:




                                                                    Ve
             ●   345 properties do not receive water service from the City;




                                                                 k
             ●   348 properties do not receive wastewater service from the City;




                                                             er
             ●   all properties receive limited service from the Austin Fire Department;
                 313 properties do not receive trash or recycling services from the City; and




                                                         Cl
             ●
             ●   50 properties do not even receive electricity service from the City.

  E.                                                 ct
         In June 2019, the City repealed the 1986 Ordinance, a unilateral and illegal
                                                 tri
         annexation of the shoreline properties for full purposes.
                                             is

  205.   In 2019, after a Statesman newspaper article decried the “lakefront tax break” for
                                        .D



  “mansions on Lake Austin,” the City Council abruptly sought to tax the shoreline
                                   Co




  properties for the first time. Rather than properly annex the properties for full purposes
                              is




  in accordance with state law and extend full municipal services to the shoreline properties,
                           av




  the City attempted to erase its recognition of the shoreline properties’ limited-jurisdiction
                      Tr




  status by repealing the 1986 Ordinance. Pretending the shoreline properties had always
                 y
              op




  been in the City’s full-purpose jurisdiction and only enjoyed a tax exemption, the City
       lc




  sought to avoid the procedural requirements of both state law and its own charter, which
     ia




  the City knew it could not satisfy.
  fic




  206.   In other words, the City of Austin created—out of whole cloth—a story that
  of




  shoreline properties were already in its full-purpose jurisdiction so it could tax the
Un




  properties, violating not only state law and the City Charter but also the promise City



                                               29
  Council made in the 1986 Ordinance that it would not tax the shoreline properties “until




                                                                                          e
  all City services are available for said tracts.”




                                                                                       ic
                                                                                   Pr
  207.    Item 87 on the Austin City Council’s June 20, 2019 consent agenda was described




                                                                              L.
  as: “Approve an ordinance repealing Ordinance No. 860130-A, relating to certain




                                                                           a
  properties located along Lake Austin.” The topic description included no mention of




                                                                        lv
  annexing the shoreline properties to the City’s full-purpose jurisdiction or taxing the




                                                                      Ve
  properties.




                                                                 k
                                                             er
  208.    Even though Item 87 was pulled from the consent agenda, Austin City Council




                                                         Cl
  Members had already “commit[ed]”—as of June 15, 2019—to repeal the 1986 Ordinance

                                                      ct
  “unanimously.” Philip Jankowski, City Council Commits to Repeal Lake Austin Tax
                                                  tri
  Exemption, AUSTIN AMERICAN STATESMAN, Jun. 15, 2019.
                                               is
                                          .D


  209.    Before the June 20, 2019 City Council meeting, the City provided no notice to the
                                    Co




  Homeowners of the shoreline properties that it was annexing their properties for full

  purposes and would impose City property taxes on their properties for the first time in
                               is
                           av




  the nearly 130 years that their land had been a part of the City.
                       Tr




  210.    Further, on information and belief, the City did not publish notice (in a newspaper
                   y




  of general circulation or anywhere else) that the City Council meeting would be a public
                op




  hearing on the full-purpose annexation of the shoreline properties.
       lc




  211.    During the June 20, 2019 City Council meeting, the City Council heard brief
     ia
  fic




  comments from a few members of the public—as a perfunctory activity.
  of
Un




                                                30
  212.   The City Council subsequently approved an ordinance repealing the 1986




                                                                                          e
  Ordinance. Austin, Tex., Ordinance 20190620-087 (June 20, 2019) (Repeal Ordinance).3




                                                                                       ic
                                                                                   Pr
  As part of the “findings” in the Repeal Ordinance, the City Council stated for the first




                                                                               L.
  time that “the properties identified in the [1986 Ordinance] are within the City’s full




                                                                           a
  purpose jurisdiction, “have been at all times since the 1891 Act of Incorporation,” and




                                                                        lv
  “are subject to taxation by the City because they are within the City limits.” Id.




                                                                   Ve
  213.   The Repeal Ordinance went into effect on July 1, 2019.




                                                                k
                                                            er
  214.   The image below illustrates the alleged status of shoreline properties and the




                                                        Cl
  surrounding area following passage of the Repeal Ordinance:

                                                    ct
                                                tri
                                             is
                                        .D
                                  Co
                              is
                         av
                      Tr
                y
             op
       lc
     ia
  fic




  3
   Although the Homeowners refer to other ordinances relevant to this dispute by year
  of




  approved, Homeowners refer to Ordinance 20190620-087 as the Repeal Ordinance
  because the City Council considered a resolution directing the City Manager to use the
Un




  new property taxes from the shoreline properties to fund certain initiatives on the same
  day the City Council passed the Repeal Ordinance. See Austin, Tex., Resolution
  20190620-089.


                                              31
  215.   In contrast with the City’s treatment of the shoreline properties, the City




                                                                                           e
  routinely annexes property to its full-purpose jurisdiction from its limited-purpose




                                                                                        ic
                                                                                    Pr
  jurisdiction via ordinance. When the City does so, it confirms that (1) notice of the public




                                                                               L.
  hearing(s) concerning the full-purpose annexation was published in a newspaper of




                                                                            a
  general circulation in the City, in the area to be annexed, and on the City of Austin




                                                                         lv
  website; (2) at least one public hearing on the full-purpose annexation was held; (3) all




                                                                    Ve
  persons at the public hearing had an opportunity to heard; (4) the full-purpose annexation




                                                                k
                                                             er
  serves the interests of current and future residents of the City; and (5) all state law




                                                         Cl
  procedural requirements were met. See Austin, Tex., Ordinance 20200604-052 (June 4,

                                                    ct
  2020); Austin, Tex., Ordinance 20191031-024 (Oct. 31, 1982). After stating that those
                                                tri
  procedural requirements are satisfied, the City typically describes the territory—using a
                                             is
                                        .D


  legal description—that is “within the limited purpose jurisdiction” and is thereby
                                  Co




  “annexed into the City for full purposes[.]” Id. But the City did none of those things in

  the Repeal Ordinance.
                              is
                          av




  216.   Notwithstanding the City’s illegal attempt to annex the shoreline properties and
                      Tr




  consistent with the City’s historical limited-purpose-jurisdiction treatment of the area,
                y




  the City of Austin still does not provide the shoreline properties with municipal services
             op




  comparable with the services it provides to properties within its full-purpose jurisdiction.
       lc




  217.   The City’s municipal services for its full-purpose areas include construction and
     ia
  fic




  maintenance of water and wastewater facilities (the most costly and important services),
  of




  municipal police protection, fire protection, emergency medical services, and trash
Un




  collection. The City has repeatedly admitted that providing these typical municipal




                                              32
  services to the shoreline properties is physically and economically difficult because the




                                                                                          e
  shoreline properties are clustered along rugged terrain.




                                                                                       ic
                                                                                   Pr
  218.   Also disturbing, the City does not even have a clear record of which properties fall




                                                                              L.
  under the umbrella of the shoreline properties and on which properties it imposed a new




                                                                           a
  tax by passing the Repeal Ordinance. That is because “of the inability to exactly locate




                                                                        lv
  said contour lines without doing an on-the-ground survey”—which, on information and




                                                                   Ve
  belief, the City has yet to do. Austin, Tex., Ordinance 860130-A (Jan. 30, 1986).




                                                                k
                                                             er
  219.   When the City passed the Repeal Ordinance, it claimed that it was imposing




                                                        Cl
  property tax on approximately 400 properties. But news reports suggest as many as 1,004

                                                    ct
  properties might fall within the contours that define the shoreline properties and thus now
                                                tri
  might be within City’s new full-purpose jurisdiction and be taxed by the City and/or ACC
                                            is
                                       .D


  for the first time. Philip Jankowski, After Statesman Reports, Hundreds of Lakefront
                                  Co




  Properties Avoiding Taxes Now May Have to Pay Up, AUSTIN AMERICAN STATESMAN, Jan.

  16, 2020.
                              is
                         av




  220.   On information and belief, no survey to locate the precise location of the 504.9'
                     Tr




  contour line has ever been done, nor has the City determined where this line falls on each
                 y




  of the Homeowners’ properties.
              op




  E.     TCAD and the City seek to impose an additional tax bill on the Homeowners
       lc




         without following the proper processes and without furnishing full municipal
         services—including water, wastewater, and fire-hydrant services.
     ia
  fic




  221.   It is undisputed that the Homeowners previously paid taxes to taxing entities such
  of




  as Travis County, the Austin Independent School District, and the Leander Independent
Un




  School District.




                                              33
  222.   But for the 2020 tax year, TCAD included the City and—for those properties




                                                                                            e
  located in the Lake Travis Independent School District or Eanes Independent School




                                                                                         ic
                                                                                     Pr
  District4—ACC as taxing entities for the first time on the tax bills of the shoreline




                                                                                L.
  properties.5




                                                                            a
  223.   For many, the hefty additional property tax bill came out of nowhere.




                                                                         lv
  224.   But despite that additional tax bill from the City, most of the Homeowners still do




                                                                     Ve
  not receive meaningful municipal services from the City. Instead, the Homeowners must




                                                                 k
                                                             er
  do without—or bear the costs of providing most of these services themselves.




                                                         Cl
  225.   For instance, most of the Homeowners do not receive water or wastewater from

                                                     ct
  the City. Instead, some have installed expensive water pump and filtration systems to
                                                 tri
  draw water from Lake Austin, systems that cost at least $2,000 a year to maintain. But
                                             is
                                        .D


  even those systems do not guarantee safe drinking water, so many Homeowners still
                                   Co




  purchase bottled water for drinking and cooking.

  226.   Other Homeowners pay water districts such as Travis County Water District
                              is
                          av




  No. 10, Travis County Water District No. 17, and Travis County Water Control and
                      Tr




  Improvement District No. 18 to service their properties.
                 y
              op
       lc
     ia




  4
    Homeowners of the shoreline properties located in Austin Independent School District
  fic




  or Leander Independent School District were already part of the ACC district and
  previously paid taxes to ACC. Those shoreline properties that the City now claims are
  of




  subject to taxation but are in the Lake Travis Independent School District or Eanes
  Independent School District are being added to the City of Austin taxing area and thus
Un




  the ACC tax district for the first time.
  5
    It is unclear if Travis Central Appraisal District included the City and, where applicable,
  ACC on the tax bills for all the shoreline properties or merely a subset of those properties.


                                               34
  227.   And most Homeowners also maintain septic systems at their own expense.




                                                                                        e
  Likewise, because the Homeowners generally do not receive trash services from the City,




                                                                                     ic
                                                                                 Pr
  they typically pay private companies to collect their garbage.




                                                                             L.
  228.   Further, the Homeowners know they cannot depend on the City for fire, police,




                                                                          a
  or emergency medical services.




                                                                       lv
  229.   Several Homeowners have lost loved ones and property from the long delay in the




                                                                   Ve
  arrival of any emergency service and lack of fire hydrants.




                                                                   k
                                                            er
  230.   Given such losses, the Homeowners know better than to count on emergency




                                                        Cl
  medical services when life is on the line. Ambulances take far too long to arrive or

                                                    ct
  sometimes never come. Instead, the Homeowners rely on family, friends, or each other
                                                tri
  to get to the hospital in an emergency.
                                            is
                                       .D


  231.   The Homeowners in this suit timely protested the taxation of their properties by
                                   Co




  the City and, where applicable, ACC.

  232.   The ARB subsequently held hearings on the Homeowners’ protests and denied
                              is
                         av




  the Homeowners’ protests that their properties were not within the taxing jurisdiction of
                     Tr




  the City and, where applicable, ACC.
                y




  233.   Indeed, the ARB refused to consider whether the City and, where applicable,
             op




  ACC were proper taxing units for the shoreline properties.
       lc




  234.   The Homeowners take this appeal from that denial.
     ia
  fic
  of
Un




                                              35
                                     VIII. CAUSE OF ACTION




                                                                                            e
                 Appeal of Tax Protest under §42.01 of Texas Tax Code




                                                                                         ic
                                                                                     Pr
  235.    The Homeowners incorporate by reference the allegations in all preceding




                                                                                L.
  paragraphs.




                                                                            a
  A.      State law and the City Charter narrowly curtail the City’s annexation power.




                                                                         lv
  236.    Before 1912, the Legislature created virtually all cities and municipal corporations.




                                                                     Ve
  City of San Antonio v. City of Boerne, 111 S.W.3d 22, 26 (Tex. 2003). “At that time, Texas




                                                                 k
                                                             er
  permitted annexation under only two circumstances: (i) pursuant to the general law,




                                                         Cl
  usually by majority vote of the annexed residents, or (ii) by special act of the Legislature

                                                     ct
  granting or amending a specific city’s charter.” Id.
                                                 tri
  237.    With the Home Rule Amendment in 1912, Texas home-rule cities acquired the
                                             is
                                        .D


  power to change their own charters and acquired the authority to annex property without
                                   Co




  the owners’ consent. Id. at 27. The result was an explosion of unbridled annexation in the

  State. Id.
                              is
                          av




  238.    Reacting to widespread annexation wars between cities, the Legislature passed the
                      Tr




  Municipal Annexation Act in 1963 “to curb the virtually unlimited power of home rule
                  y




  municipalities to unilaterally annex territory.” Id. Under the Municipal Annexation Act,
               op




  a municipality could still annex unilaterally but had to follow certain procedures—namely
       lc




  notice and a hearing—and could only annex property within its extraterritorial
     ia
  fic




  jurisdiction. Act of April 29, 1963, Municipal Annexation Act, 58th Leg., R.S., ch. 160,
  of




  §§6-7, 1963 Tex. Gen. Laws 447, 449-50.
Un




                                               36
  239.   For the next 24 years, municipal annexation authority remained largely




                                                                                            e
  unencumbered beyond the constraints imposed in 1963. The Legislature tinkered with




                                                                                         ic
                                                                                     Pr
  annexation but did not make sweeping changes. Thus, in 1986, a municipality still had




                                                                                L.
  authority to unilaterally annex land for either limited purposes or full purposes via




                                                                            a
  ordinance—and could alter those statuses from one to another. A city needed only to




                                                                         lv
  meet a few state statutory requirements such as proper notice and a public hearing—plus




                                                                     Ve
  any additional requirements found in its own charter or ordinances.




                                                                 k
                                                             er
  240.   Starting in the 1987 legislative session, the Legislature began passing bills to curb




                                                         Cl
  unilateral annexations. See Act of May 30, 1987, 70th Leg., R.S., ch. 1078, 1987 Tex. Gen.

                                                     ct
  Laws 3674; see also Act of Aug. 12, 2017, 85th Leg., 1st C.S., ch. 6, 2017 Tex. Gen. Laws
                                                 tri
  4504. The Legislature also mandated that a “municipality may not impose a tax on any
                                             is
                                        .D


  property in an area annexed for limited purposes or on any resident of the area for activity
                                   Co




  occurring in the area.” Act of May 30, 1987, 70th Leg., R.S., ch. 1078, §5, 1987 Tex. Gen.

  Laws 3674, 3678.
                              is
                          av




  241.   Most recently, in 2019, the Legislature revised a home-rule municipality’s
                      Tr




  annexation authority so that the vast majority of annexations require a municipality to first
                 y




  obtain consent from the property owners of the land the municipality seeks to annex
              op




  through one of three consent procedures: (1) through the request of each property owner
       lc




  whose land would be annexed; (2) by petition of voters—and, if the voters do not own
     ia
  fic




  more than 50% of the land in the area, property owners—if the area has a population of
  of




  less than 200; or (3) by election of voters—and, if the voters do not own more than 50%
Un




  of the land in the area, by petition of property owners—if the area has a population of at




                                               37
  least 200. Act of May 24, 2019, 86th Leg., R.S., ch. 155 (codified Chapter 43 of Texas




                                                                                          e
  Local Government Code). The 2019 legislation curtailing a home-rule municipality’s




                                                                                       ic
                                                                                   Pr
  annexation authority took effect on May 24, 2019.




                                                                              L.
  242.   A few narrow exceptions to the consent requirement remain. Only after satisfying




                                                                           a
  specific statutorily-prescribed requirements—such as completing a service plan, holding




                                                                        lv
  two public hearings, and providing notice—may a municipality annex an enclave,




                                                                   Ve
  industrial district, a municipally-owned area, a navigable stream, a strategic-partnership




                                                                k
                                                            er
  area, a municipally-owned reservoir, a municipally-owned airport, or a road and right-of-




                                                        Cl
  way as defined in statute. TEX. LOC. GOV’T CODE Subchapter C-1.

  243.                                              ct
         A home-rule municipality has no authority to annex property to its full-purpose
                                                tri
  jurisdiction without satisfying the annexation procedures of Chapter 43 of the Texas
                                            is
                                       .D


  Local Government Code—either the applicable consent procedure or the special
                                  Co




  procedure for an area exempted from the consent requirement.

  244.   In addition to those state-law requirements, Austin’s City Charter further
                              is
                         av




  restricts the City’s annexation authority and treatment of both all-purpose and limited-
                     Tr




  purpose areas.
                y




  245.   The “Annexation for All Purposes” section of the City Charter requires the City
             op




  Council to provide an opportunity “for all interested persons” to be heard at a public
       lc




  hearing “[b]efore the city may institute annexation or disannexation proceedings.”
     ia
  fic




  Austin, Tex., City Charter, art. I, §6. The Charter also mandates that prior notice of such
  of




  public hearings be published “in a newspaper of general circulation in the city and in the
Un




  territory proposed to be annexed.” Id.




                                              38
  246.     Further, the City Charter requires that inhabitants of property annexed for all




                                                                                                   e
  purposes “shall be entitled to all rights and privileges of all the citizens.” Id.




                                                                                                ic
                                                                                           Pr
  247.     In areas annexed for limited purposes, the City “has no power to levy any tax for




                                                                                      L.
  municipal purposes on either the property or the inhabitants of [the] territory[.]” Id. art.




                                                                                  a
  I, §7.




                                                                               lv
  B.       In 1891, the Legislature annexed the shoreline properties to the City for limited purposes.




                                                                          Ve
  248.     The 1891 Act annexed the shoreline properties, then defined by 10 varas from the




                                                                      k
                                                                  er
  Colorado River, to the City of Austin for limited purposes such as regulating navigation,




                                                              Cl
  wharfage, and dam construction on the Colorado River.

  249.                                                   ct
           Because the shoreline properties were only added to the City’s limited-purpose
                                                    tri
  jurisdiction, the shoreline properties were not added to the City’s tax rolls and were not
                                                 is
                                           .D


  taxed by the City. In fact, the city tax assessor did not even assess the shoreline properties
                                      Co




  for 94 years despite a duty to assess all taxable property. See Act of February 3, 1909, 31st

  R.S., ch. 2, art. VII, §14, 1909 Tex. Gen. Laws 8, 22. That is because the shoreline
                                 is
                            av




  properties were not property that was taxable by the City.
                        Tr




  C.       In 1986, the City reaffirmed that the shoreline properties were located within its limited-
           purpose jurisdiction.
                  y
               op




  250.     In 1985, the City of Austin Auditor’s office—for the first time since the shoreline
       lc




  properties had been annexed for limited-purposes in 1891—mistakenly added the
     ia




  shoreline properties to the City’s tax rolls. The City Council confessed that it was an
  fic




  “error” to add the shoreline properties, and it passed the 1986 Ordinance “declaring the
  of




  limited purpose jurisdiction status of all shoreline properties lying along Lake Austin
Un




                                                  39
  below the 504.9' mean sea level contour line.” Austin, Tex., Ordinance 860130-A (Jan.




                                                                                                    e
  30, 1986).




                                                                                                 ic
                                                                                            Pr
  251.    The 1986 Ordinance—a legislative act—clarified that the shoreline properties




                                                                                       L.
  were within the City’s limited-purpose jurisdiction, not within its full-purpose




                                                                                  a
  jurisdiction.




                                                                               lv
  D.      In 2019, the City illegally annexed the shoreline properties to its full-purpose jurisdiction




                                                                          Ve
          via the Repeal Ordinance.




                                                                      k
  252.    From 1891 to 2019, the shoreline properties were within the City of Austin’s




                                                                  er
  limited-purpose jurisdiction.




                                                              Cl
  253.    In 2019, the City Council passed the Repeal Ordinance, which purports to repeal
                                                         ct
                                                    tri
  the 1986 Ordinance. The Repeal Ordinance states, for the first time in history, that “the
                                                 is

  properties identified in the [1986 Ordinance] are within the City’s Full Purpose
                                           .D



  jurisdiction” and “have been at all times” since 1891. Austin, Tex., Ordinance 20190620-
                                     Co




  087 (June 20, 2019).
                                is




  254.    The City Council also declared, for the first time, that the shoreline properties
                            av




  “are subject to taxation by the City because they are within the City limits.”
                       Tr




  255.    Through the Repeal Ordinance, the City illegally annexed the shoreline properties
                  y
               op




  to its full-purpose jurisdiction through a sui generis, arbitrary process—a process it has
       lc




  never used in annexing other limited-purpose-jurisdiction properties to full-purpose
     ia




  jurisdiction—rather following the procedures required by Chapter 43 of the Texas Local
  fic




  Government Code, the City Charter, and its own internal procedures. The effective date
  of




  of that annexation was July 1, 2019.
Un




                                                  40
  256.    It is the responsibility of TCAD’s chief appraiser to prepare the appraisal records,




                                                                                                e
  which must include “an identification of each taxing unit in which the property is




                                                                                             ic
                                                                                        Pr
  taxable.” TEX. TAX CODE §§25.01, 25.02(11). TCAD subsequently included the City




                                                                                   L.
  and, where applicable, ACC as taxing entities on the tax bills for the shoreline properties




                                                                               a
  for the first time.




                                                                            lv
  E.      The City Council had no authority to unilaterally annex the shoreline properties for full




                                                                       Ve
          purposes.




                                                                    k
  257.    The City had no authority to annex the shoreline properties for full purposes




                                                                er
  outside of the statutory scheme set out in Chapter 43 of the Texas Local Government




                                                            Cl
  Code. The City did not obtain the consent of either the owners of the shoreline properties
                                                       ct
                                                   tri
  or the voters in the area. The City neither identified an exemption from the applicable
                                               is

  consent procedures nor followed the exempted-from-consent procedures.
                                          .D



  258.    The City Council also had no authority to annex the shoreline properties area for
                                    Co




  all purposes outside of the procedures described in Article I, §6 of the City Charter.
                               is




  259.    Additionally and independently, the City Council exceeded its authority by
                           av




  attempting to tax the shoreline properties in violation of Texas Local Government Code
                        Tr




  §43.130(c) and Article I, §7 of the City Charter.
                 y
              op




  260.    Because the shoreline properties were not properly annexed to the City’s full-
       lc




  purpose or all-purpose jurisdiction, the shoreline properties remain in the City’s limited-
     ia




  purpose jurisdiction, subject to disannexation requests from affected property owners,
  fic




  and cannot be taxed under Chapter 43 of the Texas Local Government Code or the City
  of




  Charter.
Un




                                                 41
  F.         The Homeowners challenge TCAD’s identification of the City and ACC as taxing units
             in which their property is taxable.




                                                                                               e
                                                                                            ic
  261.       TCAD’s chief appraiser is charged with identifying each taxing unit in which




                                                                                        Pr
  property is taxable. TEX. TAX CODE §§25.01, 25.02(11). And Texas Tax Code §41.41




                                                                                   L.
  gives a property owner the explicit right to protest the “identification of the taxing units




                                                                               a
                                                                            lv
  in which the owner’s property is taxable in the case of the appraisal district’s appraisal




                                                                        Ve
  roll[.]”




                                                                    k
  262.       A property owner is entitled to appeal an appraisal review board decision




                                                                er
  concerning a protest brought under §41.41. TEX. TAX CODE §42.01(a)(1)(A).




                                                            Cl
  263.       The Homeowners protested TCAD’s identification of the City and, where
                                                        ct
                                                    tri
  applicable, ACC as taxing units in which their property is taxable.
                                                is

  264.       The ARB denied the Homeowners’ protests, refusing even to consider this
                                           .D



  ground of protest, and the Homeowners appeal that conclusion.
                                      Co




  265.       There are multiple independent reasons why the City and (as applicable) ACC are
                                 is




  not taxing units in which the Homeowners’ property is taxable. The following provides a
                             av




  summary of the reasons why the Homeowners’ property is not subject to the City’s or (as
                         Tr




  applicable) ACC’s taxing authority:
                    y
                 op




             a. Multiple violations of Chapter 43 of the Texas Local Government Code:
                The City did not follow the process in Chapter 43 of the Local Government
       lc




                Code to annex the shoreline properties for full purposes. For example, the City
                failed to (1) conduct the multiple hearings required by statute, (2) provide
     ia




                proper notices for those hearings, (3) create a service plan, and (4) provide full
  fic




                municipal services. Because the City’s attempted full-purpose annexation is
                improper, the properties remain within the City’s limited-purpose
  of




                jurisdiction, subject to disannexation requests from affected property owners,
                and both state law and the City Charter bar the City from taxing areas in
Un




                limited-purpose jurisdiction.




                                                  42
       b. Multiple violations of the City Charter: The City’s Repeal Ordinance and
          the City’s attempt to tax the Homeowners violate the Austin City Charter in




                                                                                        e
          multiple, independent ways. For instance, the City Council failed to provide




                                                                                     ic
          an opportunity for “all interested persons” to be heard at a public hearing




                                                                                 Pr
          before instituting annexation proceedings. The City Charter also required the
          City to publish “prior notice of the hearing in a newspaper general circulation




                                                                            L.
          in the city.” Further, the City Charter requires that inhabitants of property
          annexed for “all purposes” “shall be entitled to all rights and privileges of all




                                                                         a
          the citizens.” But, here, the Homeowners do not receive “all rights and




                                                                      lv
          privileges” of other Austin citizens, since they do not have access to full
          municipal services available to other citizens of the City.




                                                                 Ve
       c. Violation of the Texas Constitution’s prohibition against retroactive




                                                              k
          laws: The City is trying to retroactively erase the limited-purpose-jurisdiction




                                                          er
          status of the lakeshore properties to attempt to avoid complying with Chapter
          43 of the Texas Local Government Code. To the extent the Repeal Ordinance




                                                      Cl
          retroactively changes the status of the lakeshore properties, the Repeal
          Ordinance violates the Texas Constitution’s provision against retroactive laws
                                                 ct
          and thus the shoreline properties cannot be treated as being within the City’s
                                             tri
          full-purpose jurisdiction.
                                          is

       d. Violation of the U.S. Constitution’s and Texas Constitution’s due-
                                     .D


          process guarantees: The City violated the Homeowners’ vested due-process
          rights in imposing the new taxes for multiple reasons. First, the City
                                Co




          retroactively changed the status of the shoreline properties (from limited-
          purpose jurisdiction to full-purpose jurisdiction) to avoid complying with the
          law as it stands today, violating the Homeowners’ substantive-due-process
                           is




          rights. Second, the City failed to provide notice, an opportunity to be heard,
                       av




          or a forum where its actions could be considered and adjudicated. Third, the
          City did not follow the processes prescribed by Chapter 43 of the Texas Local
                   Tr




          Government Code and the City Charter before imposing the new taxes.
              y




       e. Violation of Texas Open Meetings Act: The Repeal Ordinance is invalid
           op




          because the City’s notice on the agenda item regarding the ordinance did not
          comply with the subject specificity requirements of the Texas Open Meetings
       lc




          Act.
     ia




       f. Repeal of the 1986 Ordinance means the properties are still in the City’s
  fic




          limited-purpose jurisdiction, subject to disannexation requests from
          affected property owners: Even if the attempted 2019 repeal of the 1986
  of




          Ordinance had been valid (which it is not), the repeal simply leaves the
          shoreline properties in the same status they enjoyed before the 1986
Un




          Ordinance—namely, still within the City’s limited-purpose jurisdiction,
          subject to disannexation requests from affected property owners. The City


                                           43
              never taxed those properties or provided services to them before 1986. The
              shoreline properties have always been limited-purpose jurisdiction as that




                                                                                            e
              concept is now understood. And both the City Charter (Article I, §7) and state




                                                                                         ic
              law (including §43.130 of the Local Government Code) bar the City from




                                                                                     Pr
              taxing properties within its limited-purpose jurisdiction.




                                                                                L.
         g. Violation of the Equal Protection Clause of the U.S. Constitution and the
            Equal Rights Clause of the Texas Constitution: The Homeowners’ rights




                                                                            a
            to equal treatment under the law were violated because there was no rational




                                                                         lv
            basis to use a different process to annex the shoreline properties from the




                                                                    Ve
            City’s limited-purpose jurisdiction to its full-purpose jurisdiction than the
            process afforded to other limited-jurisdiction property owners. Additionally,
            the Homeowners’ rights to equal treatment will be violated if the City and




                                                                 k
            ACC are allowed to tax the Homeowners because there is no rational basis to




                                                             er
            treat the Homeowners differently than other limited-purpose property owners




                                                         Cl
            or, alternatively, full-purpose property owners.


                                                    ct
         h. Failure to prove each shoreline property is within the taxing unit: The
            City and ACC cannot tax the shoreline properties because the taxing entities
                                                tri
            never located their own boundary line to prove which properties—or which
                                             is

            portion of such properties—fall below the 504.9' contour lines.
                                        .D


  266.   Further, if TCAD is permitted to include the City and ACC as taxing units for the
                                  Co




  shoreline properties, TCAD’s appraisals of the shoreline properties are unequal
                              is




  appraisals of these properties under §42.26 of the Texas Tax Code.
                          av




  267.   The remainder of this petition discusses the reasons why the City and ACC cannot
                      Tr




  tax the Homeowners’ properties in greater detail.
                 y




         1.      In enacting the Repeal Ordinance and imposing municipal taxes on the shoreline
              op




                 properties, the City violated Chapter 43 of the Texas Local Government Code.
       lc




  268.   To impose the City tax on real property, the City must annex the property for full
     ia




  purposes in compliance with the rules set out in Chapter 43 of the Local Government
  fic




  Code. Indeed, the City routinely annexes property for full purposes when it seeks to
  of
Un




  change property from its limited-purpose jurisdiction to its full-purpose jurisdiction. And,

  when it does so, it complies with Chapter 43’s requirements.


                                              44
  269.   There are different paths a municipality may follow under Chapter 43 to annex




                                                                                           e
  property for full purposes. The City followed none of them.




                                                                                        ic
                                                                                    Pr
  270.   Under the exempted-from-consent annexation procedures, the City did not meet




                                                                               L.
  the following statutory requirements:




                                                                           a
         a. The City did not “conduct two public hearings at which persons interested in




                                                                        lv
            the annexation [were] given the opportunity to be heard” before “the 20th
            day before the date of the institution of the [annexation] proceedings.” Tex.




                                                                    Ve
            Loc. Gov’t Code §43.063(a).




                                                                k
         b. The City did not “post notice of the hearings on the municipality’s Internet




                                                            er
            website[.]” Id. §43.063(c)(1).




                                                        Cl
         c. The City did not “publish notice of the hearings in a newspaper of general

                                                    ct
            circulation[.]” Id. §43.063(c)(2).  tri
         d. The City failed to “direct its planning department or other appropriate
                                            is

            municipal department to prepare a service plan that provides for the extension
            of full municipal services to the area to be annexed.” Id. §43.065(a).
                                       .D



         e. The City did not “complete[] before the annexation” a service plan that
                                  Co




            “include[s] a program under which the municipality will provide full
            municipal services in the annexed area no later than 2–1/2 years after the
                             is




            effective date of the annexation” or a schedule “for the provision of full
            municipal services not later than 4–1/2 years after the effective date of the
                         av




            annexation.” Id. §§43.065(b), 43.056(b).
                     Tr




         f. The City did not provide the shoreline properties with services such as fire
            protection, fire hydrants, operation and maintenance of water and wastewater
                y
             op




            facilities, operation and maintenance of roads and streets, or operation and
            maintenance of parks and playgrounds on the effective date of annexation, July
       lc




            1, 2019. Id. §43.056(b).
     ia




         g. The City failed to make the “proposed service plan available for public
            inspection” or “explain[ it] to the inhabitants of the area at public hearings[.]”
  fic




            Id. §§43.065(b), 43.056(j).
  of




  271.   Nor did the City follow any of the statutory requirements for consent annexations
Un




  (Subchapter C-3, Subchapter C-4, or Subchapter C-5).



                                              45
  272.   Because the Repeal Ordinance did not properly annex the shoreline properties for




                                                                                           e
  full purposes under any of Chapter 43’s allowable procedures, the shoreline properties




                                                                                        ic
                                                                                        Pr
  remain in the City’s limited-purpose jurisdiction, subject to disannexation requests from




                                                                                 L.
  affected property owners.




                                                                             a
  273.   Under Texas Local Government Code §43.130(c), the City “may not impose a




                                                                          lv
  tax on any property in an area annexed for limited purposes or any resident of the area for




                                                                     Ve
  an activity occurring in the area.”




                                                                  k
                                                              er
  274.   Nevertheless, the Repeal Ordinance finds that the shoreline properties “are




                                                          Cl
  subject to taxation by the City because they are within City limits[.]” The Repeal

  Ordinance therefore violates §43.130(c).            ct
                                                 tri
  275.   Because the Repeal Ordinance violates multiple provisions of Chapter 43 of the
                                             is
                                        .D


  Local Government Code, the shoreline properties remain within the City’s limited-
                                   Co




  purpose jurisdiction (subject to disannexation requests from affected property owners)

  and are not taxable by the City or (as applicable) ACC.
                              is
                          av




         2.      In enacting the Repeal Ordinance, the City violated its own charter.
                      Tr




  276.   The “Annexation for All Purposes” section of the City Charter governs full-
                 y




  purpose annexations. It requires the City Council to provide an opportunity “for all
              op




  interested persons” to be heard at a public hearing “[b]efore the city may institute
       lc




  annexation or disannexation proceedings.” Austin, Tex., City Charter, art. I, §6.
     ia
  fic




  277.   The Charter also mandates that prior notice of such public hearings must be
  of




  published “in accordance with state law in a newspaper of general circulation in the city
Un




  and in the territory proposed to be annexed.” Id.




                                               46
  278.    For multiple reasons, the City did not satisfy these notice and opportunity-to-be-




                                                                                            e
  heard requirements before instituting full-purpose-annexation proceedings and passing




                                                                                         ic
                                                                                       Pr
  the Repeal Ordinance.




                                                                                  L.
  279.    First, the City did not provide the notice required in Article I, §6 of the City




                                                                              a
  Charter.




                                                                           lv
  280.    Second, while City Council allowed a handful of citizens to speak about the




                                                                      Ve
  proposed Repeal Ordinance at the City Council meeting, the City Council did not




                                                                   k
                                                               er
  “provide an opportunity for all interested persons” to be heard at a public hearing.




                                                           Cl
  281.    Third, the City instituted full-purpose annexation proceedings before providing

                                                      ct
  any of the affected landowners with notice and an opportunity to be heard. The City
                                                  tri
  Council originally placed the Repeal Ordinance on the consent agenda—instituting full-
                                              is
                                         .D


  purpose annexation proceedings—before any public hearing on the matter. Thus, the City
                                    Co




  had already “institute[d] annexation . . . proceedings” before it allowed any affected

  landowners to speak at the public hearing, violating Article I, §6 of the City Charter.
                               is
                           av




  282.    Indeed, public statements by Austin City Council Members confirm that the
                      Tr




  Repeal Ordinance—and thus full-purpose annexation of the shoreline properties—was
                 y




  already a done deal before the June 20, 2019 City Council meeting.
              op




  283.    Only after the Repeal Ordinance was pulled from the consent agenda did the City
       lc




  Council provide some interested persons the opportunity to speak before the Council
     ia
  fic




  passed the Repeal Ordinance.
  of




  284.    Further, the City Charter requires that inhabitants of property annexed for all
Un




  purposes “shall be entitled to all rights and privileges of all the citizens.” Id.




                                                47
  285.    But the owners of the shoreline properties do not receive all rights and privileges




                                                                                             e
  of other Austin citizens. The City does not provide full municipal services to the shoreline




                                                                                          ic
                                                                                      Pr
  properties and has not made any plans to do so. The Repeal Ordinance thus violates the




                                                                                 L.
  City Charter’s guarantee that inhabitants of areas annexed for all purposes are entitled to




                                                                             a
  all rights and privileges of all the citizens, including the rights or privileges of receiving




                                                                          lv
  full municipal services.




                                                                     Ve
  286.    Additionally, because the Repeal Ordinance did not properly annex the shoreline




                                                                  k
                                                              er
  properties for full purposes, the shoreline properties remain in the City’s limited-purpose




                                                            Cl
  jurisdiction.

  287.                                               ct
          And under the City Charter, the City “has no power to levy any tax for municipal
                                                 tri
  purposes on either the property or the inhabitants of territory annexed for limited purpose
                                              is
                                         .D


  or purposes[.]” Austin, Tex., City Charter, art. I, §7.
                                   Co




  288.    Nevertheless, the Repeal Ordinance finds that the shoreline properties “are

  subject to taxation by the City because they are within City limits[.]”
                               is
                             av




  289.    Because the Repeal Ordinance violates multiple provisions of the Austin City
                      Tr




  Charter, the shoreline properties remain within the City’s limited-purpose jurisdiction,
                    y




  subject to disannexation requests from affected property owners, and are not taxable by
                 op




  the City or ACC.
       lc




          3.      The Repeal Ordinance violates the Texas Constitution’s prohibition against
     ia




                  retroactive laws.
  fic




  290.    The Texas Constitution prohibits the making of any retroactive law. TEX. CONST.
  of




  art. I, §16.
Un




                                               48
  291.     The 1891 Act added the shoreline properties (as 10-vara strips) to the City’s




                                                                                            e
  limited-purpose jurisdiction. For 94 years, the City treated the properties as within its




                                                                                         ic
                                                                                     Pr
  limited-purpose jurisdiction and did not assess the properties for City taxes.




                                                                                L.
  292.     In 1986, to fix an “error” and “clarify the status” of the shoreline properties, the




                                                                             a
  City “declar[ed] the limited purpose jurisdiction status of all shoreline properties lying




                                                                          lv
  along Lake Austin below the 504.9' mean sea level contour line[.]” Austin, Tex.,




                                                                     Ve
  Ordinance 860130-A (Jan. 30, 1986).




                                                                  k
                                                              er
  293.     For another 33 years, the shoreline properties unquestionably remained in the




                                                          Cl
  City’s limited-purpose jurisdiction and did not receive full municipal services or pay City

  taxes.                                             ct
                                                 tri
  294.     But, under the Repeal Ordinance in 2019, the City—for the first time—declared
                                              is
                                         .D


  that the shoreline properties “are within the City’s full-purpose jurisdiction and have
                                    Co




  been at all times since the 1891 Act[.]”

  295.     The Repeal Ordinance is an attempt to retroactively change the status of the
                               is
                           av




  shoreline properties in violation of the Texas Constitution.
                       Tr




  296.     The Homeowners have vested property rights in their homes and expected tax
                  y




  payments for those properties.
               op




  297.     The longtime limited-purpose-jurisdiction status of the shoreline properties and
       lc




  the 1986 Ordinance’s reconfirmation of that status settled the Homeowners’ expectations
     ia
  fic




  that the properties were within the City’s limited-purpose jurisdiction. Any subsequent
  of




  full-purpose annexation needs to satisfy state and City requirements—and also needs to
Un




  comply with the constitutional prohibition against retroactive laws.




                                               49
  298.   The Homeowners bought and developed their properties based on those




                                                                                        e
  expectations. Many invested in costly water-processing and septic systems. Others live




                                                                                     ic
                                                                                 Pr
  on a fixed income and considered their expected tax bill in making careful financial




                                                                             L.
  decisions.




                                                                         a
  299.   The City did not have and does not have a compelling public interest to overcome




                                                                      lv
  the heavy presumption against retroactive laws. Instead of retroactively changing the




                                                                  Ve
  status of the shoreline properties, the City could have annexed the properties for full




                                                              k
                                                           er
  purposes through the procedures prescribed by Texas Local Government Code Chapter




                                                       Cl
  43 and the City Charter—but failed to do so.

  300.                                            ct
         Because the Repeal Ordinance violates the Texas Constitution’s prohibition
                                                 tri
  against retroactive laws, the shoreline properties remain in the City’s limited-purpose
                                           is
                                       .D


  jurisdiction (subject to disannexation requests from affected property owners) and cannot
                                 Co




  be taxed.

         4.      The Repeal Ordinance violates the U.S. Constitution’s and the Texas
                             is




                 Constitution’s due-process guarantees.
                         av




  301.   The Fourteenth Amendment of the United States Constitution and Article I, §19
                     Tr




  of the Texas Constitution guarantee that an individual may not be deprived of certain
                  y
               op




  substantive rights—life, liberty, and property—without constitutionally adequate
       lc




  procedures. If an individual is to be deprived of a vested property right, the government
     ia




  must afford an appropriate and meaningful opportunity to be heard to comport with
  fic




  procedural due process. Due process requires notice and an opportunity to be heard at a
  of




  meaningful time and in a meaningful manner before a decision affecting an individual’s
Un




  property rights.



                                             50
  302.      Changing the shoreline properties’ status from limited-purpose to full-purpose




                                                                                           e
  jurisdiction constitutes a deprivation of the Homeowners’ property rights. Collection of




                                                                                        ic
                                                                                    Pr
  a tax likewise constitutes a deprivation of property.




                                                                                L.
  303.      A taxing unit must afford property owners due process of law before depriving




                                                                            a
  them of property.




                                                                         lv
  304.      The City violated the Homeowners’ rights to due process in multiple ways, each




                                                                    Ve
  constituting a constitutional violation.




                                                                 k
                                                              er
  305.      First, the City retroactively changed the status of the shoreline properties (from




                                                          Cl
  limited-purpose jurisdiction to full-purpose jurisdiction) to avoid complying with the law

  as it stands today.                                ct
                                                 tri
  306.      Second, the City failed to provide notice, an opportunity to be heard, or a forum
                                              is
                                         .D


  where its actions could be considered and adjudicated, violating three basic norms of
                                    Co




  procedural fairness.

  307.      Third, the City did not follow the processes prescribed by Chapter 43 of the Texas
                                is
                           av




  Local Government Code and the City Charter before imposing the new taxes. Here, the
                        Tr




  Homeowners’ vested due-process rights are defined by Chapter 43 of the Texas Local
                   y




  Government Code, the City Charter, and/or the City’s regular procedures for annexing
                op




  limited-jurisdiction property to its full-purpose jurisdiction. The City did not comply with
       lc




  the procedures set out in Chapter 43, the City Charter, or its regular procedures for
     ia
  fic




  annexing limited-jurisdiction property to its full-purpose jurisdiction in enacting the
  of




  Repeal Ordinance and therefore violated the Homeowners’ constitutional due-process
Un




  rights.




                                                51
  308.   Because the Repeal Ordinance is constitutionally invalid, the shoreline properties




                                                                                           e
  remain in the City’s limited-purpose jurisdiction (subject to disannexation requests from




                                                                                        ic
                                                                                    Pr
  affected property owners) and cannot be taxed.




                                                                               L.
         5.       The Repeal Ordinance is invalid because the Austin City Council violated the
                  Texas Open Meetings Act.




                                                                            a
                                                                         lv
  309.   The Texas Open Meetings Act requires that governmental bodies give written




                                                                    Ve
  notice of the subject of each meeting held. TEX. GOV’T CODE §551.041.




                                                                 k
  310.   When a meeting topic is of special interest to the public, the description of that




                                                             er
  topic must be more detailed and must provide reasonable specificity of the subject matter




                                                         Cl
  to be considered.
                                                    ct
                                                tri
  311.   Full-purpose annexation is a topic of special interest to the public. A meeting
                                             is

  about full-purpose annexation of property must provide notice to the public through a
                                        .D



  detailed topic description.
                                     Co




  312.   Additionally, the imposition of new taxes on real property—taxes that had never
                                is




  before been imposed on that property—is a topic of special interest to the public that
                          av




  requires a detailed description.
                      Tr




  313.   The Austin City Council is a governmental body to which the requirements of the
                 y
              op




  Texas Open Meetings Act apply.
       lc




  314.   The Austin City Council held a meeting on June 20, 2019. Item 87 on the City
     ia




  Council’s consent agenda for that meeting was described as follows: “Approve an
  fic




  ordinance repealing Ordinance No. 860130-A, relating to certain properties located along
  of




  Lake Austin.”
Un




                                               52
  315.    Item 87’s description did not provide adequate notice of the topic slated for




                                                                                              e
  discussion.




                                                                                           ic
                                                                                       Pr
  316.    At the June 20, 2019 meeting, the City Council intended to annex the shoreline




                                                                                  L.
  properties to City’s full-purpose jurisdiction. Full-purpose annexation of these properties




                                                                              a
  does not appear in the meeting’s subject description.




                                                                           lv
  317.    Also significant, at the June 20, 2019 meeting, the City Council intended to




                                                                      Ve
  declare the shoreline properties subject to taxation by the City for the first time in the over




                                                                   k
                                                               er
  128 years the properties had been considered part of the City (albeit within the City’s




                                                           Cl
  limited-purpose jurisdiction). There is no mention of imposing new taxes in the subject

  of Item 87.                                         ct
                                                  tri
  318.    Because the City violated the Texas Open Meetings Act in not adequately
                                              is
                                         .D


  describing the subject of the topic slated for discussion, the Homeowners request
                                    Co




  injunctive relief to prevent or reverse the violation by directing TCAD to remove the City

  and (as applicable) ACC as taxing units for the Homeowners’ properties.
                               is
                          av




          6.      Even if the Repeal Ordinance had been valid (which it is not), the shoreline
                  properties remain in the City’s limited-purpose jurisdiction, subject to
                      Tr




                  disannexation requests from affected property owners.
                   y




  319.    At most, the City repealed the 1986 Ordinance via the Repeal Ordinance. But
                op




  repealing the 1986 Ordinance did not actually change the shoreline properties’ limited-
       lc




  purpose jurisdiction status. For nearly 100 years before the 1986 Ordinance was enacted,
     ia
  fic




  the City did not tax or provide services to the shoreline properties because they were in
  of




  the City’s limited-purpose jurisdiction.
Un




                                                53
  320.   To change the shoreline properties’ annexation status from limited-purpose to




                                                                                         e
  full-purpose, the City must comply with the procedures prescribed by state law and the




                                                                                      ic
                                                                                      Pr
  Austin City Charter. It has not done so.




                                                                               L.
  321.   The shoreline properties therefore remain in the City’s limited-purpose




                                                                           a
  jurisdiction, subject to the disannexation remedies available due to the City’s failure to




                                                                        lv
  timely annex the properties for full purposes in accordance with the requirements of




                                                                   Ve
  Subchapter F of Chapter 43 of the Texas Local Government Code.




                                                                k
                                                            er
  322.   Both Texas Local Government Code §43.130 and Article I, §7 of the City Charter




                                                        Cl
  prohibit the City from taxing properties within its limited-purpose jurisdiction.

         7.                                         ct
                 Allowing the City and ACC to impose a tax on the Homeowners’ properties
                                                tri
                 violates the Equal Protection Clause of the U.S. Constitution and the Equal
                 Rights Clause of the Texas Constitution.
                                             is
                                       .D


  323.   The Fourteenth Amendment of the United States Constitution and Article I, §3
                                  Co




  of the Texas Constitution guarantee individuals the right to equal treatment under the

  law.
                              is
                         av




  324.   In annexing the shoreline properties to the City’s full-purpose jurisdiction, the
                     Tr




  City did not follow its regular procedures when annexing limited-jurisdiction property to
                 y




  its full-purpose jurisdiction. Instead, it provided substantially less process to the
              op




  Homeowners than it provides to other property owners whose land is initially in the City’s
       lc




  limited-purpose jurisdiction. The City had no rational basis for that different treatment
     ia
  fic




  and thus violated the Homeowners’ rights to equal treatment under the law.
  of




  325.   Additionally, the Homeowners’ rights to equal treatment under the law will be
Un




  violated if the City and ACC are allowed to tax the Homeowners.




                                              54
  326.   The shoreline properties remain in the City’s limited-purpose jurisdiction,




                                                                                         e
  subject to disannexation requests from affected property owners. The City and ACC are




                                                                                      ic
                                                                                  Pr
  not collecting taxes from other similarly situated properties—those in the City’s limited-




                                                                              L.
  purpose jurisdiction to which it does not provide full municipal services. There is no




                                                                          a
  rational basis for treating the Homeowners’ properties differently from other limited-




                                                                       lv
  purpose-jurisdiction properties.




                                                                  Ve
  327.   Alternatively, if the Homeowners’ properties are now considered to be in the




                                                               k
                                                           er
  City’s full-purpose jurisdiction, there is no rational basis for treating the Homeowners’




                                                        Cl
  properties differently than other full-purpose-jurisdiction properties. Like other full-

                                                   ct
  purpose-jurisdiction properties, the City must provide the Homeowners with “all rights
                                               tri
  and privileges of all the citizens,” which includes full municipal services—including the
                                            is
                                       .D


  most valuable and important services of water, wastewater, and fire hydrants.
                                  Co




  328.   The City’s failure to provide the Homeowners with the same privileges it affords

  to other property owners in its full-purpose jurisdiction violates the Homeowners’ equal
                             is
                         av




  protection rights.
                         Tr




         8.      The City and ACC cannot prove each shoreline property is within their
                 boundaries.
                 y
              op




  329.   In repealing the 1986 Ordinance, the City claims the properties below the 504.9'
       lc




  contour line along Lake Austin are within its full-purpose jurisdiction and therefore
     ia




  subject to taxation.
  fic




  330.   The exact location of the City’s boundary line along the 504.9' contour line has
  of




  never been ascertained.
Un




                                             55
  331.   The taxing units—here the City and ACC—have the burden to prove that all the




                                                                                        e
  land it seeks to tax is situated within its geographical boundaries.




                                                                                     ic
                                                                                 Pr
  332.   The City and ACC cannot prove which shoreline properties—or which portion of




                                                                             L.
  such properties—fall below the 504. 9' contour line.




                                                                            a
  333.   Because the City and ACC cannot prove their entitlement to collect taxes from




                                                                         lv
  the Homeowners by showing the shoreline properties are located within the City’s




                                                                     Ve
  boundaries, the City and (as applicable) ACC cannot tax the Homeowners’ properties.




                                                                 k
                                                              er
                                     IX.     PRAYER FOR RELIEF




                                                          Cl
  334.   For these reasons, the Homeowners respectfully request a final judgment that:

                                                     ct
         a. declares the Appraisal Review Board’s denial of the Homeowners’ protests
                                                 tri
            unlawful and therefore void pursuant to §42.24 of the Texas Tax Code;
                                             is

         b. orders TCAD to correct the appraisal roll to delete the City and, for those
                                        .D


            shoreline properties located within the Eanes or Lake Travis school districts,
            ACC as taxing units and to certify those changes to the tax assessor-collector
                                   Co




            pursuant to §42.41 of the Texas Tax Code;

         c. declares that TCAD cannot list the City and (for those shoreline properties
                              is




            located within the Eanes or Lake Travis school districts) ACC as taxing units
                          av




            for the Homeowners’ properties unless and until the City properly annexes
            the properties for full purposes in accordance with Chapter 43 of the Texas
                      Tr




            Local Government Code and the City Charter;
                 y




         d. awards the Homeowners reasonable and necessary attorneys’ fees incurred in
              op




            this action pursuant to §42.29 of the Texas Tax Code;
       lc




         e. orders TCAD, pursuant to §42.43 of the Texas Tax Code, to refund to the
            Homeowners any taxes paid for City or (as applicable) ACC taxes for the 2020
     ia




            tax year;
  fic




         f. awards interest on any tax refund as a result of this action pursuant to §42.43
  of




            of the Texas Tax Code;
Un




         g. orders TCAD to correct the appraisal roll for the shoreline properties to
            establish equal appraisals conforming to §42.26 of the Texas Tax Code;



                                               56
         h. awards all costs of court; and




                                                                                      e
                                                                                   ic
         i. awards any other legal or equitable relief to which the Homeowners may show




                                                                                Pr
            themselves to be justly entitled.




                                                                           L.
  Dated: January 20, 2021                     Respectfully submitted,




                                                                            a
                                                                         lv
                                                /s/ Christopher S. Johns




                                                                  Ve
                                              Christopher S. Johns
                                              State Bar No. 24044849




                                                               k
                                              Christen Mason Hebert




                                                           er
                                              State Bar No. 24099898
                                              JOHNS & COUNSEL PLLC




                                                       Cl
                                              14101 Highway 290 West, Suite 400A
                                              Austin, Texas 78737
                                                  ct
                                              512-399-3150
                                              tri
                                              512-572-8005 fax
                                              cjohns@johnsandcounsel.com
                                             is

                                              chebert@johnsandcounsel.com
                                      .D



                                              Lorri Michel
                                 Co




                                              State Bar No. 14009460
                                              MICHEL | GRAY |ROGERS LLP
                                              812 West 11th Street, Suite 301
                             is




                                              Austin, Texas 78701
                        av




                                              512-477-0200
                                              512-477-6636 fax
                    Tr




                                              lorri@michelgray.com
                y




                                              Attorneys for Plaintiffs
             op
       lc
     ia
  fic
  of
Un




                                             57
                              CERTIFICATE OF SERVICE




                                                                                      e
         I hereby certify that a true and correct copy of this document has been sent via




                                                                                   ic
                                                                               Pr
  email, CMRR, and/or e-file to the following on January 20, 2021:




                                                                           L.
  Dustin L. Banks
  State Bar No. 24064344




                                                                        a
  TRAVIS CENTRAL APPRAISAL DISTRICT




                                                                     lv
  850 East Anderson Lane




                                                                Ve
  Austin, Texas 78752
  512-834-9317




                                                             k
  litigation@tcadcentral.org




                                                         er
                                                      Cl
  Attorney for Defendant Travis
  Central Appraisal District

                                                 ct
                                               /s/ Christopher S. Johns
                                              tri
                                              Christopher S. Johns
                                          is
                                      .D
                                  Co
                             is
                         av
                     Tr
                y
             op
       lc
     ia
  fic
  of
Un




                                            58
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing




                                                                                                e
certificates of service have not changed. Filers must still provide a




                                                                                             ic
certificate of service that complies with all applicable rules.




                                                                                         Pr
David Johns on behalf of Christopher Stephen Johns
Bar No. 24044849




                                                                                    L.
djohns@johnsandcounsel.com
Envelope ID: 49885138




                                                                                a
Status as of 1/22/2021 3:46 PM CST




                                                                             lv
                                                                         Ve
Associated Case Party: BrentR.Bailey




                                                                     k
Name                  BarNumber   Email                           TimestampSubmitted Status




                                                                  er
Lorri Michel                      lorri@michelgray.com            1/20/2021 9:05:18 PM     SENT




                                                              Cl
Christopher SJohns                cjohns@johnsandcounsel.com      1/20/2021 9:05:18 PM     SENT

David Johns                       djohns@johnsandcounsel.com      1/20/2021 9:05:18 PM     SENT

Christen Hebert                                          ct
                                  chebert@johnsandcounsel.com 1/20/2021 9:05:18 PM         SENT
                                                     tri
                                                  is

Associated Case Party: JanetLynnBailey
                                             .D



Name                  BarNumber   Email                    TimestampSubmitted Status
                                          Co




Shane Rogers                      shane@michelgray.com     1/20/2021 9:05:18 PM     SENT

Kimberley Baldridge               Kim@michelgray.com       1/20/2021 9:05:18 PM     SENT
                                    is
                              av




Associated Case Party: Travis Central Appraisal District
                           Tr




Name                  BarNumber   Email                     TimestampSubmitted      Status
                         y




TCAD LITIGATION                   litigation@tcadcentral.org 1/20/2021 9:05:18 PM   SENT
                      op
             lc
           ia
        fic
  of
Un
Un
  of
    fic
       ia
         lc
           op
              y
                  Tr
                    av
                       is
                            Co
                                  .D
                                         is
                                              tri
                                                    ct
                                 Exhibit A:              Cl
                                                           er
                                                              k
                                                                  Ve
                                                                       lv
                                                                          a
                            Property Descriptions
                                                                              L.
                                                                                   Pr
                                                                                        ic
                                                                                           e
       Property ID   Owner                                                     Address
         119628      Robert W. and Valerie A. Beardsley                        2405 Westlake Drive, Austin, Texas 78746




                                                                                                                                e
         119633      Susan Cope Griffith                                       2415 Westlake Drive, Austin, Texas 78746




                                                                                                                             ic
         119653      Thomas W. Gilligan and Christie L. Skinner                2455 Westlake Drive, Austin, Texas 78746
         119693      Lake Austin Marina I, L.P.                                2215 Westlake Drive, Austin, Texas 78746




                                                                                                                            Pr
         120974      Robert L. and Karen E. Depwe                              2508 Westlake Drive, Austin, Texas 78746
         120980      Robert L. and Karen E. Depwe                              2507 Westlake Drive, Austin, Texas 78746




                                                                                                                   L.
         120988      Lance Hughes                                              2609 Westlake Drive, Austin, Texas 78746
         121772      William M. and Leigh E. Hablinski                         2905 Westlake Cove, Austin, Texas 78746




                                                                                                           a
         121773      Elizabeth and Shelby Carter III                           2909 Westlake Cove, Austin, Texas 78746




                                                                                                        lv
         121780      Bob E. and Kay R. Gregory                                 2939 Westlake Cove, Austin, Texas 78737
         121797      HubBev, LLC                                               2926 Westlake Cove, Austin, Texas 78746




                                                                                                 Ve
         122342      Jack Dallas Holford                                       3409 Westlake Drive, Austin, Texas 78746
         122343      Kay M. and Gordon R. McNutt Jr., Lolla M. Page, and the   3411 Westlake Drive, Austin, Texas 78746
                     William Page Bypass Trust




                                                                                           k
         122347      Menno and Christina Vermeulen                             3320 Westlake Drive, Austin, Texas 78746




                                                                                     er
         122394      Kay M. and Gordon R. McNutt Jr., and Lolla M. Page        3413 Westlake Drive, Austin, Texas 78746
         122395      Clinton Bybee                                             3415 Westlake Drive, Austin, Texas 78746




                                                                               Cl
         122402      HubBev, LLC                                               3317 Westlake Drive, Austin, Texas 78746
         122403      John C. Horton III                                        3111 Westlake Drive, Austin, Texas 78746



                                                                          ct
         123442      The John S. Mayes Revocable Trust                         3715 Westlake Drive, Austin, Texas 78746
         123522      Menno and Christina Vermeulen                             4301 Michaels Cove, Austin, Texas 78746
                                                                   tri
         123644      Eugene P. Schoch III                                      1907 Manana Street, Austin, Texas 78730
                                                               is
         123646      Bob A. Estes                                              2001 Manana Street, Austin, Texas 78730
         123647      Gail Findlay                                              2005 Manana Street, Austin, Texas 78730
                                                         .D


         123648      Joshua Adam and Stephanie S. Fogelman                     2007 Manana Street, Austin, Texas 78730
         123649      Todd T. and Lori K. Trenasty                              2009 Manana Street, Austin, Texas 78730
                                               Co




         123657      The Richmond Family Trust                                 2303 Manana Street, Austin, Texas 78730
         123658      D. Kirk and Sheryl R. Miller                              2305 Manana Street, Austin, Texas 78730
         123693      William L. and Linda Campbell                             1701 Manana Street, Austin, Texas 78730
                                          is




         123694      William R. and Elizabeth Barnett Boebel                   1703 Manana Street, Austin, Texas 78730
         123696      The Clark Living Trust                                    1707 Manana Street, Austin, Texas 78730
                                av




         123697      Robert Shawn and Deanne Marie Breedlove                   1709 Manana Street, Austin, Texas 78730
         123698      T. Glenn and Ellen Brougher Scott                         1711 Manana Street, Austin, Texas 78730
                          Tr




         123702      Wombwell Land Holdings LP                                 1507 Manana Street, Austin, Texas 78730
         123703      Dava and Archer McWhorter Jr.                             1509 Manana Street, Austin, Texas 78730
                     y




         123704      Archer McWhorter Jr.                                      1511 Manana Street, Austin, Texas 78730
                  op




         123706      Quincy Lee and Lora Reynolds                              1515 Manana Street, Austin, Texas 78730
         123707      Mark Preston Caudle and Molly Borden Caudle               1601 Manana Street, Austin, Texas 78730
       lc




         123708      Kevin M. Cunningham                                       1603 Manana Street, Austin, Texas 78730
         123711      Brent R. and Janet Lynn Bailey                            1609 Manana Street, Austin, Texas 78730
     ia




         123984      Toni R. and Charles R. Spangler Jr.                       12417 River Bend #8, Austin, Texas 78732
         123986      Robert Sonheim                                            12417 River Bend #16, Austin Texas 78732
  fic




         123987      Jason E. and Nanette A. Simmons                           12417 River Bend #15, Austin Texas 78732
         123997      Rob Ray Reid                                              12505 River Bend, Austin, Texas 78732
  of




         124000      Christopher Schultz                                       12515 River Bend, Austin, Texas 78732
Un




         124046      Charles D. and Shelly Orr Priebe                          13005 On the Lake Road, Austin, Texas 78732
         125209      Mark and Colleen Klingseisen                              3008 Rivercrest Drive, Austin, Texas 78746
         125210      Robert L. and Catherine E. Romano                         3006 Rivercrest Drive, Austin, Texas 78746
       Property ID   Owner                                                  Address
         125212      Scott D. and Margot F. Ritchie                         3000 Rivercrest Drive, Austin, Texas 78746




                                                                                                                              e
         125213      Richard L. and Patricia B. Wambold                     2906 Rivercrest Drive, Austin, Texas 78746




                                                                                                                           ic
         125215      James Jefferson Dean                                   2902 Rivercrest Drive, Austin, Texas 78746
         125218      John H. Greenwood                                      2806 Rivercrest Drive, Austin, Texas 78746




                                                                                                                         Pr
         125220      Gary P. and Frances P. Little                          2802 Rivercrest Drive, Austin, Texas 78746
         125223      Lyall Thomas Sinclair                                  2702 Rivercrest Drive, Austin, Texas 78746




                                                                                                                   L.
         125250      Lyall Thomas Sinclair                                  3007 Rivercrest Drive, Austin, Texas 78746
         125256      Jonathan L. Morgan                                     3111 Ski Shores Terrace, Austin, Texas 78730




                                                                                                         a
         125270      Lew D. and Dawnetta L. Hodge                           2307 Manana Street, Austin, Texas 78730




                                                                                                      lv
         125282      William L. Reeb and Michaelle A. Cameron               2603 Pearce Road, Austin, Texas 78730
         125284      Brent and Judy Harward                                 2701 Pearce Road, Austin, Texas 78730




                                                                                              Ve
         126432      John B. and Margaret E. Pevateaux                      1306 Rockcliff Road, Austin, Texas 78746
         126433      Craig C. and Margaret M. Kuglen                        1310 Rockcliff Road, Austin, Texas 78746
         126434      The Donald R. Chapman Management Trust and Linda B.    1314 Rockcliff Road, Austin, Texas 78746




                                                                                        k
                     Shelton




                                                                                  er
         126435      Joseph W. Blandford, Patricia R. Blandford, and the    1318 Rockcliff Road, Austin, Texas 78746
                     Blandford Family Partnership




                                                                            Cl
         126439      Daryl and Robin Ostrander                              1406 Rock Cliff Drive, Austin, Texas 78746
         126441      The Elkhorn-South Trust                                1410 Rockcliff Drive, Austin, Texas 78746




                                                                           ct
         126565      Kent A. and Cheryl K. Savage                           1500 Rockcliff Road, Austin, Texas 78746
         126837      Ryan P. and Margaret Dumont                            3602 Rivercrest Drive, Austin, Texas 78746
                                                                     tri
         126839      Frank and Melinda M. Simmen                            6704 Pixie Cove, Austin, Texas 78746
         126840      Phillip M. and Melissa Cameron                         6705 Pixie Cove, Austin, Texas 78746
                                                               is

         126846      Numvula Holdings, LLC                                  6706 Elfland Drive, Austin, Texas 78746
                                                         .D


         126849      William and Alexandra Muehl                            6701 Elfland Drive, Austin, Texas 78746
         126851      Todd Lively                                            6702 Leprechaun Drive, Austin, Texas 78746
         126877      Michael and Yolanda F. Patino                          6702 Troll Haven, Austin, Texas 78746
                                               Co




         126878      Aaron R. and Daryl F. Hoover                           6706 Troll Haven, Austin, Texas 78746
         126881      Joseph Dunlin                                          6703 Troll Haven, Austin, Texas 78746
         126882      John P. Duffy and Stephanie C. Stokes                  3308 Rivercrest Drive, Austin, Texas 78746
                                         is




         126883      Al and Joann Bentley                                   3306 Rivercrest Drive, Austin, Texas 78746
                                av




         126884      James C. and Ann H. Root                               3304 Rivercrest Drive, Austin, Texas 78746
         126887      Gregory K. and Dawn Stone Crouch                       3206 Rivercrest Drive, Austin, Texas 78746
                          Tr




         126890      Jennifer G. and Thomas M. West Jr.                     3108 Rivercrest Drive, Austin, Texas 78746
         126891      The McAllister Management Trust                        3106 Rivercrest Drive, Austin, Texas 78746
                     y




         126893      The Howe Living Trust                                  6704 Troll Haven, Austin, Texas 78746
                  op




         126908      W. Matt and Amelia J. Ralls                            3414 Robbins Road, Austin, Texas 78730
         126913      Diana Fuller Johnson                                   3115 Ski Shores Terrace, Austin, Texas 78730
         126969      Wesley G. Ritchie                                      2201 Island Wood Road, Austin, Texas 78733
       lc




         126970      Gregory M. and Sharon L. Kronberg                      2205 Island Wood Road, Austin, Texas 78733
         126973      Glenn E. and Marsha Staats                             2311 Island Wood Road, Austin, Texas 78733
     ia




         126974      Edward D. and Gail R. Thomas                           2315 Island Wood Road, Austin, Texas 78733
  fic




         126976      Edward J. and Dorothy M. MacInerney                    2316 Island Wood Road, Austin, Texas 78733
         126978      Michael and Emily Sheehan                              2304 Island Wood Road, Austin, Texas 78733
  of




         126979      Jeff R. and Anne Marie Hunt                            2204 Island Wood Road, Austin, Texas 78733
         126981      Jax B. Cowden                                          2100 Island Wood Road, Austin, Texas 78733
Un




         128930      Eric and Elizabeth Goldreyer                           1502 Rockcliff Road, Austin, Texas 78746
         128931      Alan and Michelle Smith                                1504 Rockcliff Road, Austin, Texas 78746
         128932      Mark and Naomi Tate                                    1506 Rockcliff Road, Austin Texas 78746
       Property ID   Owner                                                        Address
         128934      Teri Niven Waters                                            1510 Rockcliff Road, Austin, Texas 78746




                                                                                                                                       e
         128935      The Janet Zand Revocable Trust                               1600 Rockcliff Road, Austin, Texas 78746




                                                                                                                                    ic
         128936      James M. and Jo Ann M. Wiersema                              1602 Rockcliff Road, Austin, Texas 78746
         128943      Amy and John Porter                                          1704 Channel Road, Austin, Texas 78746




                                                                                                                                Pr
         128944      Amy and John Porter                                          1706 Channel Road, Austin, Texas 78746
         128945      Austin Travis Williams and John Terrell Williams             1742 Channel Road, Austin, Texas 78746




                                                                                                                       L.
         128950      Tom Martin Davis III                                         1752 Channel Road, Austin, Texas 78746
         128952      The Matthew T. Voss Revocable Trust                          1754 Channel Road, Austin, Texas 78746




                                                                                                               a
         128955      Red Bud Partners, LP                                         1751 Channel Road, Austin, Texas 78746




                                                                                                            lv
         128968      Mark and Kathy Mathias                                       4108 Sandy Acre Road, Austin, Texas 78746
         128976      Eleanor Powell                                               1810 Rockcliff Road, Austin, Texas 78746




                                                                                                    Ve
         128977      Jim and Caren Upshaw                                         1715 Channel Road, Austin, Texas 78746
         128979      Robert W. and Donna J. Talbot                                1719 Channel Road, Austin, Texas 78746
         128980      Robert W. and Donna J. Talbot                                4825 Laguna Lane, Austin, Texas 78746




                                                                                               k
         128983      Robert Dunbar                                                4813 Laguna Lane, Austin, Texas 78746




                                                                                         er
         128986      Brent and Katherine Hunter                                   4711 Laguna Lane, Austin, Texas 78746




                                                                                  Cl
         128998      Felix Erbring                                                1714 Channel Road, Austin, Texas 78746
         129000      The TXLARC Beach Trust                                       1610 Rockcliff Road, Austin, Texas 78746
         129007      David and Christy May                                        1601 Rockcliff Road, Austin, Texas 78746
         129008      Katie May
                                                                           ct     1511 Rockcliff Road, Austin, Texas, 78746
                                                                     tri
         129051      Mary Austin Hewitt                                           4009 Rivercrest Drive, Austin, Texas 78746
         129117      Scott R. Crawley                                             3702 Rivercrest Drive, Austin, Texas 78746
                                                               is

         129132      The R & G Swisher Family Trust                               3601 Robbins Road, Austin, Texas 78730
                                                       .D


         129134      Stephen E. Hambric                                           3605 Robbins Road, Austin, Texas 78730
         129158      Martha R. and Doug Murrell Jr.                               2607 N River Hills Road #E, Austin, Texas 78733
         129161      Michael and Terri Frost                                      2311 River Hills Road, Austin, Texas 78733
                                                Co




         129165      J.B. and Marilyn Goodwin                                     2607 River Hills Road #D, Austin, Texas 78733
         129605      Robert S. and Marcie C. Zlotnik                              10706 River Terrace, Austin, Texas 78733
         129608      Stephen A. Pyhrr                                             10806 River Terrance, Austin, Texas 78733
                                         is




         129610      Lisa Snider                                                  10810 River Terrace, Austin, Texas 78733
                                   av




         129619      Robert S. and Marcie C. Zlotnik                              10610 River Terrace, Austin, Texas 78733
         134392      Kathleen Suzanne Benyon McConnachie                          3128 Edgewater Drive, Austin, Texas 78733
                          Tr




         134393      Conrad and Bernadine Bering                                  3126 Edgewater Drive, Austin, Texas 78733
         134394      Richard A. Berkowitz, Judith A. Berkowitz, and Jason S.      3124 Edgewater Drive, Austin, Texas 78733
                     Berkowitz
                     y




         134398      The Colin and Shari Hodges Revocable Trust                   3102 Edgewater Drive, Austin, Texas 78733
                  op




         134399      Glenn N. Steinle, Jr., Alfred A. Steinle, Jane Steinle Andrus, 3100 Edgewater Drive, Austin, Texas 78733
                     and Don W. Steinle
         134400      Kathy Ann Goss Johnston                                      3018 Edgewater Drive, Austin, Texas 78733
       lc




         134401      Diana Zuniga                                                 3014 Edgewater Drive, Austin, Texas 78733
         134402      Ricky L. and Carolyn M. Jenkins                              3016 Edgewater Drive, Austin, Texas 78733
     ia




         134403      Diana Zuniga                                                 3012 Edgewater Drive, Austin, Texas 78733
  fic




         134405      Windler Family Partners LTD                                  3010 Edgewater Drive, Austin, Texas 78733
         134406      Ted G. and Carol L. Thomson                                  3008 Edgewater Drive, Austin, Texas 78733
  of




         134407      The LaRue Olson Family Trust                                 3006 Edgewater Drive, Austin, Texas 78733
         134408      Thomas P. and Marsha P. Mucks                                3004 Edgewater Drive, Austin, Texas 78733
Un




         134476      EHSME Partners, LTD                                          2910 Edgewater Drive, Austin, Texas 78733
         134478      Jo Ann Moore and the William R. Moore Trust                  2900 Edgewater Drive, Austin, Texas 78733
         134479      Carrie Ann Finch                                             2806 Edgewater Drive, Austin, Texas 78733
       Property ID   Owner                                        Address
         143184      Robert G. and Roberta H. Anding              2105 Big Horn Drive, Austin, Texas 78734




                                                                                                                      e
         366708      Cary D. and Allyssa A. Juby                  407 Lago Verde Drive, Austin, Texas 78734




                                                                                                                   ic
         374865      The R & R Trust                              3900 Island Knoll Drive, Austin, Texas 78746
         374869      Ricardo Jose Manllo Kuri                     2908 Westlake Cove, Austin, Texas 78746




                                                                                                               Pr
         375224      Sara G. Austin                               2706 Edgewater Drive, Austin, Texas 78733
         474420      Donald and Kathryn O. Counts                 3925 Westlake Drive, Austin, Texas 78746




                                                                                                      L.
         474421      Kathryn O'Connor Counts                      3919 Westlake Drive, Austin, Texas 78746
         495675      Kurt M. and Cheryl R. Simons                 6707 Leprechaun Drive, Austin, Texas 78746




                                                                                               a
         521635      Cynthia and Steve Present                    12413 River Bend, Austin, Texas 78732




                                                                                            lv
         521701      Kenneth K. and Lisa C. Ellis                 2700 Rivercrest Drive, Austin, Texas 78746
         541280      Juli N. and Everett J. Carmody, Jr.          2329 Westlake Dr. Unit 5, Austin, Texas 78746




                                                                                    Ve
         541281      Ridge Harbor Properties, LLC                 2329 Westlake Drive #6, Austin, Texas 78746
         541282      The Berger Living Trust                      2329 Westlake Drive, Austin, Texas 78746
         541283      RD KD Family Partners, LP                    2329 Westlake Drive #8, Austin, Texas 78746




                                                                              k
         541284      Justin H. and Ashley E. Hartley              2315 A Westlake Drive #9, Austin, Texas 78746




                                                                        er
         541285      Krista D. and Robert W. Dillard III          2329 Westlake Drive #10, Austin, Texas 78746




                                                                  Cl
         541286      Paul B. and Peggy A. Pender                  2329 Westlake Drive #11, Austin, Texas 79846
         541287      David J. and Jody B. Jones                   2329 Westlake Drive #12, Austin, Texas 78746
         541288      Robert O. and Jill L. Williams               2305 Westlake Drive #A, Austin, Texas 78746
         541289      Michael Lehrter
                                                                 ct
                                                                  2329 Westlake Drive #14, Austin, Texas, 78746
                                                                tri
         541302      Mark Jason Harries                           3804 Island Way #7, Austin, Texas 78746
         565389      Michael and Janice Panoff                    14316 Flat Top Ranch Road, Austin, Texas 78732
                                                            is

         709016      BRAMS Fund I LLC                             6901 Greenshores Drive #3, Austin, Texas 78730
                                                           .D


         709017      Elma and Joe F. Vaughan Jr.                  6901 Greenshores Drive #2, Austin, Texas 78730
         709031      Grant L. Richards and Karen L. Kofod         6919 Greenshores Drive, Austin, Texas 78730
         726701      Ryan N. and Shannon L. Gustafson             3510 Rivercrest Drive, Austin, Texas 78746
                                                  Co




         726702      Ryan N. and Shannon L. Gustafson             6700 Elfland Drive, Austin, Texas 78746
         768960      Eric and Daisa Hoffman                       14524 Flat Top Ranch Road, Austin, Texas 78732
         777066      William and Elizabeth Buchholz               1905 Manana Street, Austin, Texas 78730
                                        is




         834337      Nicholas Wayne McClure                       1201 N. Weston Lane, Austin, Texas 78733
                                 av




         841218      Shain and Melody McCaig                      921 Cypress Grove Drive, Austin, Texas 78732
         841219      Shain and Melody McCaig                      Cypress Grove Drive, Austin, Texas 78732
                          Tr




         895360      The 3705 Westlake Trust                      3701 Westlake Drive, Austin, Texas 78746
                     y
                  op
       lc
     ia
  fic
  of
Un
EXHIBIT B
                                                                         MINUTES
                                                             Special Meeting - Board of Trustees
                                                                               May 16, 2005

In accordance with the terms and provisions of the Texas Open Meetings Act, Chapter 551 of Texas Government
Code, the Board of Trustees of the Austin Community College District convened in public session on Monday, March
21, 2005, at 6:07 p.m. in the Board Room (201) of the Highland Business Center of Austin Community College
located at 5930 Middle Fiskville Road, Austin, Texas, with the following members present: Dr. Barbara P. Mink,
Chair/Presiding Officer; Mr. John F. Hernandez, Board Vice Chair; Dr. Lillian J. Davis; Mr. John F. Hernandez; Mr.
Allen H. Kaplan; Ms. Nan McRaven; Mr. Rafael Quintanilla; Mr. Jeffrey Richard; and Dr. John Worley.

It is further found and determined that in accordance with the policies and orders of this Board, the notice of this
meeting has been posted and return thereof made pursuant to the terms and provisions of the Texas Open Meetings
Act, Chapter 551 of the Texas Government Code, and there has been full compliance with the terms and provisions of
said act, including the timely posting of the subjects of this meeting.

Agenda Item 8067
Approval of Resolution Canvassing the Returns and Declaring the Results of the
May 7, 2005, Special Election of the Austin Community College District and
Annexing for Junior College Purposes Only that Portion of the City of Austin Not
Presently Included in the Austin Community College District
Chair Mink introduced the item and Ms. Linda Young, Special Assistant to the President for Governmental and
Community Relations, called attention the precinct-by-precinct returns of the May 7, 2005, Election.

 ACC PROPOSITION                                                              Early                   Election            Total Vote
 202 of 202 Precincts Reporting                                               Voting                    Day
 FOR:                                                                       19,608     79.08%        32,339      79.59%   51,947       79.39%
 AGAINST:                                                                   5,188      20.92%        8,294       20.41%   13,482       20.61%
                  Total Votes Counted in this Race:                         24,796                   40,633               65,429

Trustees Rivera moved and Lillian Davis seconded that:
MOTION: The Board of Trustees approve an Order Canvassing the Returns, Declaring the Results of the May
7, 2005, Special Election of the Austin Community College District.
VOTE: The motion passed on a unanimous vote of 9-0.
FOR: Lillian J. Davis, John F. Hernandez, Allen H. Kaplan, Nan McRaven, Barbara P. Mink, Rafael
Quintanilla, Jeffrey Richard, Veronica Rivera, and John Worley.
AGAINST: None.

                                                                                       ***********

                                      AN ORDER CANVASSING THE RETURNS,
                          DECLARING THE RESULTS OF THE MAY 7, 2005 SPECIAL ELECTION
                                OF THE AUSTIN COMMUNITY COLLEGE DISTRICT AND
        ANNEXING FOR JUNIOR COLLEGE PURPOSES ONLY THAT PORTION OF THE CITY OF AUSTIN NOT PRESENTLY
        INCLUDED IN THE AUSTIN COMMUNITY COLLEGE DISTRICT

        THE STATE OF TEXAS                     §
                                                                        §
        COUNTY OF TRAVIS                         §
                                                                        §
        COUNTY OF WILLIAMSON            §
                                                                        §

                        On this the 16th day of May, 2005, the Board of Trustees of the Austin Community College District (“ACC”) convened in
regular session, open to the public at the ACC District Administrative Offices, 5930 Middle Fiskville Road, Austin, Texas, with a quorum
present, and among other proceedings had by said Board of Trustees was the following:
               
                WHEREAS, on May 7, 2005, the Special Election was held to annex for junior college purposes only, that portion of the City
of Austin not presently included in the Austin Community College District; and

                WHEREAS, the Board has reviewed and investigated all matters pertaining to this election, including the calling, notices,
election officers, holding, and reports thereof under the Joint Election Agreement with Manor Independent School District, the City of
Austin and the City of Jonestown; and

                WHEREAS, the Board hereby canvasses the returns of this election, at which the proposed annexation of that portion of the
City of Austin not presently included in the District was submitted to all resident, qualified voters of the District and was submitted to all
resident qualified voters of that portion of the City of Austin not included within the existing boundaries of ACC for their vote thereupon;
and

                WHEREAS, the Board has diligently inquired into the poll lists and the official election returns which were duly and lawfully
made to the Board by the judges and clerks holding and conducting such election; the poll lists and the official election returns showing
separately the votes cast in the election; and

                WHEREAS, from these returns, the Board hereby finds that the following votes were cast in the Elections by voters who were
resident, qualified voters of the District and that portion of the City of Austin not currently included in the District.

                                                            ANNEXING FOR JUNIOR COLLEGE PURPOSES
                                                           ONLY, THAT PORTION OF THE CITY OF AUSTIN
                                                            THAT IS NOT PRESENTLY INCLUDED WITHIN
                                                            THE CURRENTLY EXISTING BOUNDAIRES OF
                                                             AUSTIN COMMUNITY COLLEGE DISTRICT

                                                                          VOTES CAST FOR                      51,947

                                                                                VOTES CAST AGAINST           13,482                                                                        
                                                                                               
                NOW, THEREFORE, IT IS ACCORDINGLY FOUND, DECLARED, ORDERED,
AND RESOLVED BY THE BOARD OF TRUSTEES OF THE AUSTIN COMMUNITY COLLEGE DISTRICT THAT:

                SECTION 1. The Board officially finds, determines, and declares that the election was duly and properly conducted, that
proper legal notice of such election was duly given in the English language and the Spanish language (to the extent required by law), that
proper election officers were duly appointed prior to the election, that the election was duly and legally held, that all resident, qualified
voters of the District and that all resident, qualified voters of that portion of the City of Austin not presently included in the District were
permitted to vote at the election, that due returns of the results of the election had been made and delivered, and that the Board has duly
canvassed such returns, all in accordance with the laws of the State of Texas and of the United States of America, and the resolution
calling the election.

                SECTION 2.         The Board officially finds and determines that the vote to annex the portion of the City of Austin that is not
presently included within the currently existing boundaries of Austin Community College prevailed; that the election was duly called; that
proper notice was given; and that the election was held in all aspects in conformity with the law.

                SECTION 3. The Board hereby declares the territory of the City of Austin that was outside the boundary of the Austin
Community College District annexed to Austin Community College District for junior college purposes only.

                SECTION 4.         The recitals contained in the preamble hereof are hereby found to be true, and such recitals are hereby made a
part of this Order for all purposes and are adopted as a part of the judgment and findings of the Board.

                SECTION 5. It is officially found, determined, and declared that the meeting at which this Order is adopted was open to the
public and public notice of the time, place and subject matter of the public business to be considered at such meeting, including this
Order, was given, all as required by Chapter 551, as amended, Texas Government Code.

                SECTION 6. This Order shall be in force and effect from and after its final passage and it is so resolved.

                PASSED, ADOPTED AND APPROVED, this the 16th day of May, 2005.
                                                                                                                                      AUSTIN COMMUNITY COLLEGE DISTRICT
                                                                                                                                                                                                                                 
                                                                                                                                                   ____________________________________
                                                                                                                                      Barbara Mink, Chair, Board of Trustees                     
       ATTEST:
       __________________________________
       Jeffrey Richard, Secretary, Board of Trustees


       (DISTRICT SEAL)
                                                                                                     **********

Trustees Rafael Quintanilla moved and Veronica Rivera seconded that:
MOTION: The Board of Trustees approve Annexation for Junior College Purposes Only that Portion of the
City of Austin Not Presently Included in the Austin Community College District.
VOTE: The motion passed on a unanimous vote of 9-0.
FOR: Lillian J. Davis, John F. Hernandez, Allen H. Kaplan, Nan McRaven, Barbara P. Mink, Rafael
Quintanilla, Jeffrey Richard, Veronica Rivera, and John Worley.
AGAINST: None.

Trustees discussed the success of the referendum and expressed appreciation to all individuals who assisted in the
successful election. The Board also recognized Neil Vickers, Director of Finance and Budgeting, who found the
language to make the referendum possible.


Agenda Item 8068
Discussion and Possible Action on Search Process for and/or Appointment of
Replacement of College President
Chair Mink introduced the item.
Trustees Nan McRaven moved and Lillian Davis seconded that that the Board of Trustees take from the table a
motion made at the May 2, 2005, Regular Meeting of the Board of Trustees:
Motion: Dr. Stephen Kinslow be the sole finalist for the President of Austin Community College and that the
Board of Trustees meet this evening with Dr. Kinslow in Executive Session to discuss the terms of the position.
I further move that the tenure of this position, which will be part of this term, not exceed two years.
Additionally, I move that the Board of Trustees begin a presidential search for a new, long-term President--
“long-term” is key here--not later than the Fall, third quarter, of 2006.

Recess
The Board of Trustees of Austin Community recessed into Executive Session at 6:22 p.m. related to personnel matters,
including appointment of the College President, pursuant to Government Code 551.074.

Reconvene
The Board of Trustees of Austin Community College reconvened in public session at 6:59 p.m. pursuant to Texas
Government Code 551.

Agenda Item 8068 (continued)
Discussion and Possible Action on Search Process for and/or Appointment of
Replacement of College President

Trustee Veronica Rivera moved and Jeffrey Richard seconded that:
SUBSTITUTE MOTION: The Board of Trustees postpone action on this item until the next Regular Board
meeting to continue feedback and get additional testimony from the community.
Trustees discussed the Substitute Motion.
VOTE: The motion failed on a vote of 5-4.
FOR: Allen Kaplan, Jeffrey Richard, Veronica Rivera, and John Worley.
AGAINST: Lillian Davis, John Hernandez, Nan McRaven, Barbara Mink, and Rafael Quintanilla.

Trustee Rafael Quintanilla requested a Friendly Amendment to the Main Motion.
FRIENDLY AMENDMENT: Add as a last sentence to the Main Motion: “The process of launching the actual
advertisement for a President would start on January 1, 2006.
Trustees Nan McRaven and Lillian Davis accepted the Friendly Amendment.”

MAIN MOTION WITH FRIENDLY AMENDMENT: Dr. Stephen Kinslow be the sole finalist for the
President of Austin Community College. I further move that the tenure of this position, which will be part of
this term, not exceed two years. Additionally, I move that the Board of Trustees begin a presidential search for
a new, long-term President--“long-term” is key here--not later than the Fall, third quarter, of 2006. The process
of launching the actual advertisement for a President would start on January 1, 2006.
Trustees discussed the motion.
VOTE: The Main Motion, as amended, passed on a vote of 5-4.
FOR: Lillian Davis, John Hernandez, Barbara Mink, Nan McRaven, and Rafael Quintanilla.
AGAINST: Allen Kaplan, Jeffrey Richard, Veronica Rivera, and John Worley.

Dr. Kinslow stated that he was completely committed to Austin Community College and looked forward to leadership
opportunities in this period. He said he appreciated that this was a difficult decision for the Board, and looked forward
to working with the Board and all of the internal and external constituencies to advance Austin Community College.

Adjournment
Having no motion before the Board, the May 16, 2005, Special meeting of the Austin Community College Board of
Trustees was adjourned at 7:20 p.m.

Approved By
Jeffrey K. Richard
